 
 
II 
110th CONGRESS 1st Session 
S. 15 
IN THE SENATE OF THE UNITED STATES 
 
May 22, 2007 
Mr. Gregg (for himself, Mr. McConnell, Mr. Kyl, Mr. Domenici, Mr. Allard, Mr. Enzi, Mr. Bunning, Mr. Crapo, Mr. Ensign, Mr. Cornyn, Mr. Graham, Mr. Sessions, Mr. Alexander, Mr. Brownback, Mr. Craig, Mr. Sununu, Mr. Martinez, Mr. Thomas, Mr. Vitter, Mr. Chambliss, Mr. Isakson, Mrs. Dole, Mr. DeMint, Mr. Voinovich, Mr. Thune, and Mr. Lott) introduced the following bill; which was read twice and referred to the Committee on the Budget 
 
A BILL 
To establish a new budget process to create a comprehensive plan to rein in spending, reduce the deficit, and regain control of the Federal budget process. 
 
 
1.Short title: table of contents 
(a)Short TitleThis Act may be cited as the Stop Over Spending Act of 2007.  
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title: table of contents. 
Sec. 2. Purposes. 
Sec. 3. Severability. 
TITLE I—Second Look at Wasteful Spending Act of 2007 
Sec. 101. Short title. 
Sec. 102. Enhanced rescission authority. 
TITLE II—DEFICIT REDUCTION 
Subtitle A—Definitions, Administration, and Sequestration 
Sec. 201. Definitions. 
Sec. 202. Administration, reconciliation, and effect of sequestration. 
Sec. 203. GAO compliance report. 
Subtitle B—Discretionary Spending Limits 
Sec. 211. Discretionary Sequestration Reports. 
Sec. 212. Limits. 
Subtitle C—Maximum Deficit Amount Limitation 
Sec. 221. Maximum deficit amount. 
Sec. 222. Reporting of excess deficits. 
Sec. 223. Congressional response to OMB and CBO Reconciliation Report. 
Sec. 224. Revised estimates and final maximum deficit amount sequestration reports. 
Sec. 225. Maximum deficit amount-presidential order. 
Sec. 226. Congressional response to low growth. 
Sec. 227. Exemptions from sequestration. 
Sec. 228. Submission of President’s budget; maximum deficit amount may not be exceeded. 
TITLE III—BIENNIAL BUDGET AND APPROPRIATIONS 
Sec. 301. Revision of timetable. 
Sec. 302. Amendments to the Congressional Budget and Impoundment Control Act of 1974. 
Sec. 303. Amendments to title 31, United States Code. 
Sec. 304. Two-year appropriations; title and style of appropriations Acts. 
Sec. 305. Multiyear authorizations. 
Sec. 306. Government plans on a biennial basis. 
Sec. 307. Biennial appropriation bills. 
Sec. 308. Report on changes in law. 
Sec. 309. Effective date. 
TITLE IV—COMMISSIONS 
Subtitle A—National Commission on Entitlement Solvency 
Sec. 401. Definitions. 
Sec. 402. Establishment of Commission. 
Sec. 403. Expedited consideration of Commission recommendations. 
Subtitle B—Commission on Congressional Budgetary Accountability and Review of Federal Agencies 
Sec. 411. Definitions. 
Sec. 412. Establishment of Commission. 
Sec. 413. Duties of the Commission. 
Sec. 414. Powers of the Commission. 
Sec. 415. Commission personnel matters. 
Sec. 416. Expedited Consideration of reform proposals. 
Sec. 417. Termination of the Commission. 
Sec. 418. Authorization of appropriations. 
TITLE V—BUDGET PROCESS REFORMS 
Sec. 501. Definitions. 
Sec. 502. Annual Concurrent Resolution on the Budget. 
Sec. 503. Committee allocations. 
Sec. 504. Budget resolution adoption. 
Sec. 505. Procedure in the Senate for budget resolutions. 
Sec. 506. Budget projections. 
Sec. 507. Reconciliation. 
Sec. 508. Budgeting levels. 
Sec. 509. Determinations and points of order. 
Sec. 510. Extraneous matter in reconciliation legislation. 
Sec. 511. Adjustments. 
Sec. 512. Direct spending limitation. 
Sec. 513. Point of order against legislation that raises income tax rates. 
Sec. 514. Circuit breaker to protect Social Security. 
Sec. 515. Limitation on long-term spending proposals. 
Sec. 516. Avoiding paygo point of order. 
Sec. 517. Pay-as-you-go point of order in the Senate. 
Sec. 518. Appropriations requests of the President. 
Sec. 519. Budget baseline.   
2.PurposesThe purposes of this Act are to— 
(1)enable the President and Congress to rescind wasteful spending in an expedited manner;  
(2)effectively balance the budget by 2012;  
(3)reinstate statutory discretionary caps;  
(4)reduce the practice of using spending designated as an emergency as a mechanism to circumvent spending caps;  
(5)establish targets for the deficit as its share of the United States economy, specifically as a percentage of Gross Domestic Product;  
(6)require automatic spending reduction reconciliation directives to achieve annual deficit targets;  
(7)put in place automatic sequester procedures to reduce discretionary and mandatory spending when either statutory caps have been exceeded or deficit targets have not been met;  
(8)require Congress to act upon legislation to ensure the solvency of the Social Security and Medicare Programs;  
(9)require Congress to act upon legislation to identify and eliminate waste and duplication in Federal programs;  
(10)establish biennial budgeting;  
(11)strengthen and improve the Congressional budget resolution and reconciliation process; and  
(12)provide short-term and long-term solutions to ensure the financial security of our Nation so that our children and grandchildren will not be saddled with insurmountable debt.  
3.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of the provisions of such to any person or circumstance shall not be affected thereby.  
ISecond Look at Wasteful Spending Act of 2007 
101.Short titleThis title may be cited as the Second Look at Wasteful Spending Act of 2007.  
102.Enhanced rescission authority 
(a)In generalTitle X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking part C and inserting the following: 
 
CEnhanced rescission authority 
1021.Expedited Consideration of certain proposed rescissions 
(a)Proposed RescissionsThe President may send a special message, at the time and in the manner provided in subsection (b), that proposes to rescind dollar amounts of discretionary budget authority, items of direct spending, and targeted tax benefits.  
(b)Transmittal of Special Message 
(1)Special message 
(A)In general 
(i)Four messagesThe President may transmit to Congress not to exceed 4 special messages per calendar year, proposing to rescind dollar amounts of discretionary budget authority, items of direct spending, and targeted tax benefits.  
(ii)TimingSubject to clause (iii), special messages may be transmitted under clause (i)— 
(I)with the President’s budget submitted pursuant to section 1105 of title 31, United States Code, for any proposed rescission enacted after the date the President submitted the preceding budget; and  
(II)3 other times as determined by the President, except that the message shall be submitted within the 30 calendar day period (excluding Saturdays, Sundays, and legal holidays) commencing on the day after the date of enactment of any dollar amount of discretionary budget authority, item of direct spending, or targeted tax benefit the President proposes to rescind pursuant to this section.  
(iii)Limitations 
(I)Resubmittal rejectedIf Congress rejects a bill introduced under this part or if an item is stricken under subsection (d)(2) from a bill that is enacted into law, the President may not resubmit that item or any of the dollar amounts of discretionary budget authority, items of direct spending, or targeted tax benefits in that bill under this part, or part B with respect to dollar amounts of discretionary budget authority.  
(II)Resubmittal after sine dieIf Congress does not complete action on a bill introduced under this part because Congress adjourns sine die, the President may resubmit some or all of the dollar amounts of discretionary budget authority, items of direct spending, and targeted tax benefits in that bill in not more than 1 subsequent special message under this part, or part B with respect to dollar amounts of discretionary budget authority.  
(B)Contents of special messageEach special message shall specify, with respect to the dollar amount of discretionary budget authority, item of direct spending, or targeted tax benefit proposed to be rescinded— 
(i)the dollar amount of discretionary budget authority available and proposed for rescission from accounts, departments, or establishments of the Government and the dollar amount of the reduction in outlays that would result from the enactment of such rescission of discretionary budget authority for the time periods set forth in clause (iii);  
(ii)the specific items of direct spending and targeted tax benefits proposed for rescission and the dollar amounts of the reductions in budget authority and outlays or increases in receipts that would result from enactment of such rescission for the time periods set forth in clause (iii);  
(iii)the budgetary effects of proposals for rescission, estimated as of the date the President submits the special message, relative to the most recent levels calculated consistent with the methodology described in section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 and included with a budget submission under section 1105(a) of title 31, United States Code, for the time periods of— 
(I)the fiscal year in which the proposal is submitted; and  
(II)each of the 10 following fiscal years beginning with the fiscal year after the fiscal year in which the proposal is submitted;  
(iv)any account, department, or establishment of the Government to which such dollar amount of discretionary budget authority or item of direct spending is available for obligation, and the specific project or governmental functions involved;  
(v)the reasons why such dollar amount of discretionary budget authority or item of direct spending or targeted tax benefit should be rescinded;  
(vi)the estimated fiscal and economic impacts, of the proposed rescission;  
(vii)to the maximum extent practicable, all facts, circumstances, and considerations relating to or bearing upon the proposed rescission and the decision to effect the proposed rescission, and the estimated effect of the proposed rescission upon the objects, purposes, and programs for which the budget authority or items of direct spending or targeted tax benefits are provided; and  
(viii)a draft bill that, if enacted, would rescind the budget authority, items of direct spending and targeted tax benefits proposed to be rescinded in that special message.  
(2)Analysis by congressional budget office and joint committee on taxation 
(A)In generalUpon the receipt of a special message under this part proposing to rescind dollar amounts of discretionary budget authority, items of direct spending, and targeted tax benefits— 
(i)the Director of the Congressional Budget Office shall prepare an estimate of the savings in budget authority or outlays resulting from such proposed rescission and shall include in its estimate, an analysis prepared by the Joint Committee on Taxation related to targeted tax benefits; and  
(ii)the Director of the Joint Committee on Taxation shall prepare an estimate and forward such estimate to the Congressional Budget Office, of the savings from repeal of targeted tax benefits.  
(B)MethodologyThe estimates required by subparagraph (A) shall be made relative to the most recent levels calculated consistent with the methodology used to calculate a baseline under section 257 of the Balanced Budget and Emergency Control Act of 1985 and included with a budget submission under section 1105(a) of title 31, United States Code, and transmitted to the chairmen of the Committees on the Budget of the House of Representatives and Senate.  
(3)Enactment of rescission bill 
(A)Deficit reductionAmounts of budget authority or items of direct spending or targeted tax benefit that are rescinded pursuant to enactment of a bill as provided under this part shall be dedicated only to deficit reduction and shall not be used as an offset for other spending increases or revenue reductions.  
(B)Adjustment of budget targetsNot later than 5 days after the date of enactment of a rescission bill as provided under this part, the chairs of the Committees on the Budget of the Senate and the House of Representatives shall revise spending and revenue levels under section 311(a) of the Congressional Budget Act of 1974 and adjust the committee allocations under section 302(a) of the Congressional Budget Act of 1974 or any other adjustments as may be appropriate to reflect the rescission. The adjustments shall reflect the budgetary effects of such rescissions as estimated by the President pursuant to paragraph (1)(B)(iii). The appropriate committees shall report revised allocations pursuant to section 302(b) of the Congressional Budget Act of 1974. Notwithstanding any other provision of law, the revised allocations and aggregates shall be considered to have been made under a concurrent resolution on the budget agreed to under the Congressional Budget Act of 1974 and shall be enforced under the procedures of that Act.  
(C)Adjustments to capsAfter enactment of a rescission bill as provided under this part, the President shall revise applicable limits under the Second Look at Wasteful Spending Act of 2007, as appropriate.  
(c)Procedures for Expedited Consideration 
(1)In general 
(A)IntroductionBefore the close of the second day of session of the Senate and the House of Representatives, respectively, after the date of receipt of a special message transmitted to Congress under subsection (b), the majority leader of each House, for himself, or minority leader of each House, for himself, or a Member of that House designated by that majority leader or minority leader shall introduce (by request) the President’s draft bill to rescind the amounts of budget authority or items of direct spending or targeted tax benefits, as specified in the special message and the President’s draft bill. If the bill is not introduced as provided in the preceding sentence in either House, then, on the third day of session of that House after the date of receipt of that special message, any Member of that House may introduce the bill.  
(B)Referral and reporting 
(i)One committeeThe bill shall be referred by the presiding officer to the appropriate committee. The committee shall report the bill without any revision and with a favorable, an unfavorable, or without recommendation, not later than the fifth day of session of that House after the date of introduction of the bill in that House. If the committee fails to report the bill within that period, the committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.  
(ii)Multiple committees 
(I)ReferralsIf a bill contains provisions in the jurisdiction of more than 1 committee, the bill shall be jointly referred to the committees of jurisdiction and the Committee on the Budget.  
(II)Views of committeeAny committee, other than the Committee on the Budget, to which a bill is referred under this clause may submit a favorable, an unfavorable recommendation, without recommendation with respect to the bill to the Committee on the Budget prior to the reporting or discharge of the bill.  
(III)ReportingThe Committee on the Budget shall report the bill not later than the fifth day of session of that House after the date of introduction of the bill in that House, without any revision and with a favorable or unfavorable recommendation, or with no recommendation, together with the recommendations of any committee to which the bill has been referred.  
(IV)DischargeIf the Committee on the Budget fails to report the bill within that period, the committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.  
(C)Final passageA vote on final passage of the bill shall be taken in the Senate and the House of Representatives on or before the close of the 10th day of session of that House after the date of the introduction of the bill in that House. If the bill is passed, the Clerk of the House of Representatives shall cause the bill to be transmitted to the Senate before the close of the next day of session of the House.  
(2)Consideration in the house of representatives 
(A)Motion to proceed to considerationA motion in the House of Representatives to proceed to the consideration of a bill under this subsection shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.  
(B)Limits on debateDebate in the House of Representatives on a bill under this subsection shall not exceed 4 hours, which shall be divided equally between those favoring and those opposing the bill. A motion further to limit debate shall not be debatable. It shall not be in order to move to recommit a bill under this subsection or to move to reconsider the vote by which the bill is agreed to or disagreed to.  
(C)AppealsAppeals from decisions of the chair relating to the application of the Rules of the House of Representatives to the procedure relating to a bill under this part shall be decided without debate.  
(D)Application of house rulesExcept to the extent specifically provided in this part, consideration of a bill under this part shall be governed by the Rules of the House of Representatives. It shall not be in order in the House of Representatives to consider any bill introduced pursuant to the provisions of this part under a suspension of the rules or under a special rule.  
(3)Consideration in the senate 
(A)Motion to proceed to considerationA motion to proceed to the consideration of a bill under this subsection in the Senate shall not be debatable. A motion to proceed to consideration of the bill may be made even though a previous motion to the same effect has been disagreed to. It shall not be in order to move to reconsider the vote by which the motion to proceed is agreed to or disagreed to.  
(B)Limits on debateDebate in the Senate on a bill under this subsection, and all debatable motions and appeals in connection therewith, shall not exceed a total of 10 hours, equally divided and controlled in the usual form.  
(C)Debatable motions and appealsDebate in the Senate on any debatable motion or appeal in connection with a bill under this subsection shall be limited to not more than 1 hour from the time allotted for debate, to be equally divided and controlled in the usual form.  
(D)Motion to limit debateA motion in the Senate to further limit debate on a bill under this subsection is not debatable.  
(E)Motion to recommitA motion to recommit a bill under this subsection is not in order.  
(F)Consideration of the house bill 
(i)In generalIf the Senate has received the House companion bill to the bill introduced in the Senate prior to the vote required under paragraph (1)(C), then the Senate shall consider, and the vote under paragraph (1)(C) shall occur on, the House companion bill.  
(ii)Procedure after vote on senate billIf the Senate votes, pursuant to paragraph (1)(C), on the bill introduced in the Senate, the Senate bill shall be held pending receipt of the House message on the bill. Upon receipt of the House companion bill, the House bill shall be deemed to be considered, read for the third time, and the vote on passage of the Senate bill shall be considered to be the vote on the bill received from the House.  
(4)Conference 
(A)Proceeding to conferenceIf, after a bill is agreed to in the Senate or House of Representatives, the bill has been amended, the bill shall be deemed to be at a stage of disagreement and motions to proceed to conference are deemed to be agreed to. There shall be no motions to instruct. The Senate and the House of Representatives shall appoint conferees not later than 1 day of session after the vote of the second House under paragraph (1)(C). Debate on any debatable motion in relation to the conference report shall be limited to 1 hour to be equally divided between and controlled by the mover and manager of a bill, or their designees.  
(B)Period of considerationA conference report on a bill considered under this section shall be reported out not later than 3 days of session after the vote of the second House under paragraph (1)(C). If the 2 Houses are unable to agree in conference, the committee on conference shall report out the text of the President's original bill.  
(C)Scope of conferenceThe matter committed to conference for purposes of scope of conference shall be limited to the matter stricken from the text of the bills passed by the Senate and the House of Representatives.  
(D)ProcedureDebate on a conference report on any bill considered under this section shall be limited to 2 hours equally divided between the manager of the conference report and the minority leader, or his designee.  
(E)Final passageA vote on final passage of the conference report shall be taken in the Senate and the House of Representatives on or before the close of the second day of session of that House after the date the conference report is submitted in that House. If the conference report is passed, the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, shall cause the conference report to be transmitted to the other House before the close of the next day of session of that House.  
(F)Action of second house 
(i)In generalIf the Senate has received from the House, the conference report in relation to the special message from the President, prior to the vote required under subparagraph (E), then the Senate shall consider, and the vote under subparagraph (E) shall occur on the House conference report.  
(ii)Procedure after vote on senate conference reportIf the Senate votes, pursuant to subparagraph (E), on the conference report in relation to the special message from the President, then immediately following that vote, or upon receipt of the House conference report, the House conference report shall be deemed to be considered, read the third time, and the vote on passage of the Senate conference report shall be considered to be the vote on the conference report received from the House.  
(d)Amendments and divisions prohibited 
(1)In generalExcept as provided in paragraph (2), no amendment to a bill considered under this section shall be in order in either the Senate or the House of Representatives.  
(2)Motion to strike 
(A)SenateDuring consideration of a bill in the Senate, any Member of the Senate may move to strike any proposed rescission of a dollar amount of discretionary budget authority, an item of direct spending, or a targeted tax benefit if supported by 11 other Members.  
(B)HouseDuring consideration of a bill in the House of Representatives, any Member of the House of Representatives may move to strike any proposed rescission of a dollar amount of discretionary budget authority, an item of direct spending, or a targeted tax benefit if supported by 49 other Members.  
(3)No divisionIt shall not be in order to demand a division of any motions to strike in the Senate, or the division of the question in the House of Representatives (or in a Committee of the Whole).  
(4)No suspensionNo motion to suspend the application of this subsection shall be in order in the Senate or in the House of Representatives, nor shall it be in order in the House of Representatives to suspend the application of this subsection by unanimous consent.  
(e)Temporary Presidential Authority To Withhold 
(1)AvailabilityThe President may not withhold any dollar amount of discretionary budget authority until the President transmits and Congress receives a special message pursuant to subsection (b). Upon receipt by Congress of a special message pursuant to subsection (b), the President may direct that any dollar amount of discretionary budget authority proposed to be rescinded in that special message shall be withheld from obligation for a period not to exceed 45 calendar days from the date of receipt by Congress.  
(2)Early availabilityThe President may make any dollar amount of discretionary budget authority withheld from obligation pursuant to paragraph (1) available at an earlier time if the President determines that continued withholding would not further the purposes of this Act.  
(f)Temporary Presidential Authority To Suspend 
(1)Suspend 
(A)In generalThe President may not suspend the execution of any item of direct spending or targeted tax benefit until the President transmits and Congress receives a special message pursuant to subsection (b). Upon receipt by Congress of a special message, the President may suspend the execution of any item of direct spending or targeted tax benefit proposed to be rescinded in that message for a period not to exceed 45 calendar days from the date of receipt by Congress.  
(B)Limitation on 45-day periodThe 45-day period described in subparagraph (A) shall be reduced by the number of days contained in the period beginning on the effective date of the item of direct spending or targeted tax benefit; and ending on the date that is the later of— 
(i)the effective date of the item of direct spending or targeted benefit; or  
(ii)the date that Congress receives the special message.  
(C)ClarificationNotwithstanding subparagraph (B), in the case of an item of direct spending or targeted tax benefit with an effective date within 45 days after the date of enactment, the beginning date of the period calculated under subparagraph (B) shall be the date that is 45 days after the date of enactment and the ending date shall be the date that is the later of— 
(i)the date that is 45 days after enactment; or  
(ii)the date that Congress receives the special message.  
(2)Early availabilityThe President may terminate the suspension of any item of direct spending or targeted tax benefit suspended pursuant to paragraph (1) at an earlier time if the President determines that continuation of the suspension would not further the purposes of this Act.  
(g)DefinitionsIn this part: 
(1)Appropriation lawThe term appropriation law means any general or special appropriation Act, and any Act or joint resolution making supplemental, deficiency, or continuing appropriations.  
(2)Calendar dayThe term calendar day means a standard 24-hour period beginning at midnight.  
(3)Days of sessionThe term days of session means only those days on which both Houses of Congress are in session.  
(4)Dollar amount of discretionary budget authorityThe term dollar amount of discretionary budget authority means the dollar amount of budget authority and obligation limitations— 
(A)specified in an appropriation law, or the dollar amount of budget authority required to be allocated by a specific proviso in an appropriation law for which a specific dollar figure was not included;  
(B)represented separately in any table, chart, or explanatory text included in the statement of managers or the governing committee report accompanying such law;  
(C)required to be allocated for a specific program, project, or activity in a law (other than an appropriation law) that mandates obligations from or within accounts, programs, projects, or activities for which budget authority or an obligation limitation is provided in an appropriation law;  
(D)represented by the product of the estimated procurement cost and the total quantity of items specified in an appropriation law or included in the statement of managers or the governing committee report accompanying such law; or  
(E)represented by the product of the estimated procurement cost and the total quantity of items required to be provided in a law (other than an appropriation law) that mandates obligations from accounts, programs, projects, or activities for which dollar amount of discretionary budget authority or an obligation limitation is provided in an appropriation law.  
(5)Rescind or rescissionThe term rescind or rescission means— 
(A)in the case of a dollar amount of discretionary budget authority, to reduce or repeal a provision of law to prevent that budget authority or obligation limitation from having legal force or effect; and  
(B)in the case of direct spending or targeted tax benefit, to repeal a provision of law in order to prevent the specific legal obligation of the United States from having legal force or effect.  
(6)Direct spendingThe term direct spending means budget authority provided by law (other than an appropriation law), mandatory spending provided in appropriation Acts, and entitlement authority.  
(7)Item of direct spendingThe term item of direct spending means any specific provision of law enacted after the effective date of the Second Look at Wasteful Spending Act of 2007 that is estimated to result in an increase in budget authority or outlays for direct spending relative to the most recent levels calculated consistent with the methodology described in section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 and included with a budget submission under section 1105(a) of title 31, United States Code, and, with respect to estimates made after that budget submission that are not included with it, estimates consistent with the economic and technical assumptions underlying the most recently submitted President’s budget.  
(8)Suspend the executionThe term suspend the execution means, with respect to an item of direct spending or a targeted tax benefit, to stop the carrying into effect of the specific provision of law that provides such benefit.  
(9)Targeted tax benefitThe term targeted tax benefit means— 
(A)any revenue provision that has the practical effect of providing more favorable tax treatment to a particular taxpayer or limited group of taxpayers when compared with other similarly situated taxpayers; or  
(B)any Federal tax provision which provides 1 beneficiary temporary or permanent transition relief from a change to the Internal Revenue Code of 1986. .  
(b)Exercise of Rulemaking PowersSection 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended— 
(1)in subsection (a), by striking and 1017 and inserting 1017, and 1021; and  
(2)in subsection (d), by striking section 1017 and inserting sections 1017 and 1021.  
(c)Clerical Amendments 
(1)Short titleSection 1(a) of the Congressional Budget and Impoundment Control Act of 1974 is amended by— 
(A)striking Parts A and B before title X and inserting Parts A, B, and C; and  
(B)striking the last sentence and inserting at the end the following new sentence: Part C of title X also may be cited as the Second Look at Wasteful Spending Act of 2007..  
(2)Table of contentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by deleting the contents for part C of title X and inserting the following: 
 
 
Part C—Enhanced rescission authority 
Sec. 1021. Expedited consideration of certain proposed rescissions.  .  
(d)SeverabilityIf any provision of this title or the amendments made by it is held to be unconstitutional, the remainder of this title and the amendments made by it shall not be affected by the holding.  
(e)Effective Date and Expiration 
(1)Effective dateThe amendments made by this title shall— 
(A)take effect on the date of enactment of this title; and  
(B)apply to any dollar amount of discretionary budget authority, item of direct spending, or targeted tax benefit provided in an Act enacted on or after the date of enactment of this title.  
(2)ExpirationThe amendments made by this title shall expire on December 31, 2010.  
IIDeficit reduction 
ADefinitions, Administration, and Sequestration 
201.DefinitionsIn this title: 
(1)AccountThe term account means— 
(A)for discretionary budget authority, an item for which appropriations are made in any appropriation Act; and  
(B)for items not provided for in appropriation Acts, direct spending and outlays therefrom identified in the program and finance schedules contained in the appendix to the Budget of the United States for the current year.  
(2)BreachThe term breach means, for any fiscal year, the amount by which discretionary budget authority enacted for that year exceeds the spending limit for budget authority for that year.  
(3)Budget authority; new budget authority; and outlaysThe terms budget authority, new budget authority, and outlays have the meanings given to such terms in section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622).  
(4)Budget yearThe term budget year means, with respect to a session of Congress, the fiscal year of the Government that starts on October 1 of the calendar year in which that session begins.  
(5)CBOThe term CBO means the Director of the Congressional Budget Office.  
(6)CurrentThe term current means— 
(A)with respect to the Office of Management and Budget estimates included with a budget submission under section 1105(a) of title 31, United States Code, the estimates consistent with the economic and technical assumptions underlying that budget;  
(B)with respect to estimates made after that budget submission that are not included with it, the estimates consistent with the economic and technical assumptions underlying the most recently submitted President’s budget; and  
(C)with respect to the Congressional Budget Office, estimates consistent with the economic and technical assumptions as required by section 202(e)(1) of the Congressional Budget Act of 1974.  
(7)Current yearThe term current year means, with respect to a budget year, the fiscal year that immediately precedes that budget year.  
(8)DeficitThe term deficit means, with respect to any fiscal year, the amount by which total budget outlays for such fiscal year exceed total governmental receipts for such fiscal year. In calculating the deficit for purposes of comparison with the maximum deficit amount under section 221 and in calculating the excess deficit for purposes of subtitle C (notwithstanding section 710(a) of the Social Security Act (42 U.S.C. 911)) for any fiscal year, the receipts of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for such fiscal year and the taxes payable under sections 1401(a), 3101(a), and 3111(a) of the Internal Revenue Code of 1954 (26 U.S.C. 1401, 3101, 3111) during such fiscal year shall be included in total revenues for such fiscal year, and the disbursements of each such Trust Fund for such fiscal year shall be included in total budget outlays for such fiscal year. Notwithstanding any other provision of law except to the extent provided by section 710(a) of the Social Security Act (42 U.S.C. 911) the receipts, revenues, disbursements, budget authority, and outlays of each off-budget Federal entity for a fiscal year shall be included in total budget authority, total budget outlays, and total revenues and the amounts of budget authority and outlays set forth for each major functional category, for such fiscal year.  
(9)Direct spending and mandatory spendingThe terms direct spending and mandatory spending shall have the meaning given such terms in section 3(3) of the Congressional Budget Act of 1974.  
(10)Discretionary appropriations and discretionary budget authorityThe terms discretionary appropriations and discretionary budget authority shall have the meaning given such terms in section 3(4) of the Congressional Budget Act of 1974.  
(11)Discretionary spending limitThe term discretionary spending limit shall mean the amounts specified in section 212.  
(12)Excess deficit amountThe term excess deficit amount, with respect to any fiscal year, means the amount of the deficit reduced by the estimated reductions of outlays resulting from any sequestration in subtitle C, that exceeds the maximum deficit amount.  
(13)OMBThe term OMB means the Director of the Office of Management and Budget.  
(14)SequestrationThe term sequestration— 
(A)with respect to discretionary budget authority, means the cancellation or reduction of budget authority (except budget authority to fund mandatory programs) provided in appropriation Acts; and  
(B)with respect to the excess deficit amount, means the amount canceled or reduced from direct spending and outlays flowing therefrom.  
202.Administration, reconciliation, and effect of sequestration 
(a)TimetableThe timetable with respect to this title is as follows: 
 
 
 
5 days before the President's budget submissionCBO Discretionary Sequestration and Maximum Deficit Amount Preview Report 
The President's budget submissionOMB Discretionary Sequestration and Maximum Deficit Amount Preview Report 
August 15CBO Discretionary Sequestration and Maximum Deficit Amount Reconciliation Report 
August 20OMB Discretionary Sequestration and Maximum Deficit Amount Reconciliation Report 
September 15Budget Committee Reconciliation Directives 
20 days after Budget Committee ActionCommittees Respond to Reconciliation Directives 
10 days after end of sessionCBO Final Discretionary Sequestration and Maximum Deficit Amount Sequestration Report 
15 days after end of sessionOMB Final Discretionary Sequestration and Maximum Deficit Amount Sequestration Report/Presidential Sequestration Order  
(b)Presidential Order 
(1)In generalOn the date specified in subsection (a), if in its Final Sequestration Report, OMB estimates that any sequestration is required, the President shall issue an order fully implementing without change all sequestrations required by the OMB calculations set forth in that report. This order shall be effective on issuance.  
(2)Special ruleIf the date specified for the submission of a Presidential order under subsection (a) falls on a Sunday or legal holiday, such order shall be issued on the following day.  
(c)Effects of SequestrationThe effects of sequestration shall be as follows: 
(1)Budgetary resources sequestered from any account shall be permanently cancelled, except as provided in paragraph (5).  
(2)Except as otherwise provided, the same percentage sequestration shall apply to all programs, projects, and activities within a budget account (with programs, projects, and activities as delineated in the appropriation Act or accompanying report for the relevant fiscal year covering that account).  
(3)Administrative regulations or similar actions implementing a sequestration shall be made within 120 days of the sequestration order. To the extent that formula allocations differ at different levels of budgetary resources within an account, program, project, or activity, the sequestration shall be interpreted as producing a lower total appropriation, with the remaining amount of the appropriation being obligated in a manner consistent with program allocation formulas in substantive law.  
(4)Except as otherwise provided in this subtitle, obligations or budgetary resources in sequestered accounts shall be reduced only in the fiscal year in which a sequester occurs.  
(5)Budgetary resources sequestered in special fund accounts and offsetting collections sequestered in appropriation accounts shall not be available for obligation during the fiscal year in which the sequestration occurs, but shall be available in subsequent years to the extent otherwise provided in law.  
(d)Submission and Availability of ReportsEach report required by this section shall be submitted, in the case of CBO, to the House of Representatives, the Senate, and OMB and, in the case of OMB, to the House of Representatives, the Senate, and the President on the day it is issued. On the following day a notice of the report shall be printed in the Federal Register.  
203.GAO compliance reportUpon request of the Committee on the Budget of the House of Representatives or the Senate, the Comptroller General shall submit to the Congress and the President a report on— 
(1)the extent to which each order issued by the President under this title complies with all of the requirements contained in this title, either certifying that the order fully and accurately complies with such requirements or indicating the respects in which it does not; and  
(2)the extent to which each report issued by OMB or CBO under this section complies with all of the requirements contained in this title, either certifying that the report fully and accurately complies with such requirements or indicating the respects in which it does not.  
BDiscretionary Spending Limits 
211.Discretionary Sequestration Reports 
(a)Discretionary Sequestration Preview Reports 
(1)Reporting requirement 
(A)In generalOn the dates specified in section 202(a), OMB shall report to the President and Congress and CBO shall report to Congress a Discretionary Sequestration Preview Report regarding discretionary sequestration based on laws enacted through those dates.  
(B)President’s budgetWhen the President submits the budget under section 1105 of title 31, United States Code, OMB shall calculate and the budget shall include adjustments to discretionary spending limits (and those limits as cumulatively adjusted) for the budget year and each outyear to reflect adjustments under section 212(b).  
(C)ConsultationAny determination or change under subparagraph (B) may only be made after consultation with the Committees on Appropriations and the Budget of the Senate and the House of Representatives, and that consultation shall include written communication to such committees that affords such committees the opportunity to comment before official action is taken with respect to such changes.  
(2)DiscretionaryThe Discretionary Sequestration Preview Report shall set forth estimates for the current year and each subsequent year through 2010 of the applicable discretionary spending limits and an explanation of any adjustments in such limits under section 212, and a projection of budget authority exceeding discretionary limits subject to sequester.  
(3)Explanation of differencesThe OMB reports shall explain the differences between OMB and CBO estimates for each item set forth in this subsection.  
(b)Discretionary Sequestration ReportsOn the dates specified in section 202(a), OMB and CBO shall issue Discretionary Sequestration Reports, reflecting laws enacted through those dates, containing all of the information required in the Discretionary Sequestration Preview Reports.  
(c)Final Discretionary Sequestration Reports 
(1)Reporting requirementsOn the dates specified in section 202(a), OMB and CBO shall each issue a Final Discretionary Sequestration Report, updated to reflect laws enacted through those dates.  
(2)Discretionary spendingThe Final Discretionary Sequestration Reports shall set forth estimates for each of the following: 
(A)For the current year and each subsequent year through 2010; the applicable discretionary spending limits.  
(B)For the current year, if applicable, and the budget year; the new budget authority and the breach, if any.  
(C)The sequestration percentages necessary to eliminate the breach.  
(D)For the budget year, for each account to be sequestered, the level of enacted, sequesterable budget authority and resulting estimated outlays flowing therefrom.  
(3)Explanation of differencesThe OMB report shall explain— 
(A)any differences between OMB and CBO estimates for the amount of any breach and for any required discretionary sequestration percentages; and  
(B)differences in the amount of sequesterable resources for any budget account to be reduced if such difference is greater than $5,000,000.  
(d)Economic and Technical AssumptionsIn all reports required by this section, OMB shall use the same economic and technical assumptions as used in the most recent budget submitted by the President under section 1105(a) of title 31, United States Code.  
(e)AdjustmentsWhen OMB submits a report under this section for a fiscal year, OMB shall calculate, and the subsequent reports and budgets submitted by the President under section 1105(a) of title 31, United States Code shall include, adjustments to discretionary spending limits under section 212(b) (and those limits as adjusted) for the fiscal year and each succeeding year.  
212.Limits 
(a)Discretionary Spending LimitsAs used in this subtitle, the term discretionary spending limit means— 
(1)with respect to fiscal year 2008, $926,584,000,000 in new budget authority;  
(2)with respect to fiscal year 2009, $955,934,000,000 in new budget authority;  
(3)with respect to fiscal year 2010, $971,430,000,000 in new budget authority; and  
(4)with respect to fiscal years following 2010, the President shall recommend and the Congress shall consider legislation setting limits for those fiscal years.  
(b)Adjustments 
(1)Global war on terrorism fundingIf an appropriation bill or joint resolution is enacted for fiscal year 2008, 2009, or 2010, that provides funding for the military for conducting the war on terrorism overseas, the adjustment for purposes of section 211(c) shall be the amount of budget authority in that measure for that purpose but not to exceed— 
(A)with respect to fiscal year 2008, $145,162,000,000 in new budget authority;  
(B)with respect to fiscal year 2009, $100,000,000,000 in new budget authority; and  
(C)with respect to fiscal year 2010, $50,000,000,000 in new budget authority.  
(2)United States forces in the global war on terrorismIf an appropriation bill or joint resolution is enacted for fiscal year 2008 that provides funding for activities that— 
(A)address training, equipment, force protection, logistics, or other matters necessary for the protection of United States forces; or  
(B)address deficiencies at Walter Reed Army Medical Center and other facilities within the military medical system providing treatment to service members injured while performing their duties in the Global War on Terrorism;  
(C)the adjustment for purposes of section 211(c) shall be the amount of budget authority in that measure for that purpose but not to exceed $5,000,000,000 in new budget authority.  
(3)Emergency spendingIf, for fiscal year 2008, 2009, or 2010 appropriations for discretionary accounts are enacted that the President designates as emergency requirements, and that the Congress so designates in statute, the adjustment for purposes of section 211(c) shall be the total of such appropriations in discretionary accounts designated as emergency requirements, but not to exceed $5,000,000,000 for fiscal year 2008, $5,000,000,000 for 2009, and $5,000,000,000 for 2010. Appropriations designated as emergencies in excess of these limitations shall be treated as new budget authority for the purpose of calculating a breach of the discretionary spending limits.  
(4)Federal tax gap initiativeIf an appropriation bill or joint resolution is enacted for fiscal year 2008, 2009, or 2010, that includes $6,788,000,000 plus an additional amount for the enhanced tax enforcement initiative of the Internal Revenue Service, the adjustment for purposes of section 211(c) shall be the amount of budget authority in that measure for that initiative but not to exceed— 
(A)with respect to fiscal year 2008, $440,000,000 in new budget authority;  
(B)with respect to fiscal year 2009, $619,000,000 in new budget authority; and  
(C)with respect to fiscal year 2010, $826,000,000 in new budget authority.  
(5)Continuing disability reviews and ssi redeterminationsIf an appropriation bill or joint resolution is enacted for fiscal year 2008, 2009, or 2010, that includes $264,000,000 plus an additional amount for continuing disability reviews and supplemental security income redeterminations for the Social Security Administration, the adjustment for purposes of section 211(c) shall be the amount of budget authority in that measure for that initiative but not to exceed— 
(A)with respect to fiscal year 2008, $213,000,000 in new budget authority;  
(B)with respect to fiscal year 2009, $453,000,000 in new budget authority; and  
(C)with respect to fiscal year 2010, $485,000,000 in new budget authority.  
(6)Health care fraud and abuseIf an appropriation bill or joint resolution is enacted for fiscal year 2008 that includes $1,156,000,000, or for fiscal year 2009 that includes $1,178,000,000, or for fiscal year 2010 that includes $1,200,000,000, plus an additional amount for Health Care, Fraud, and Abuse Control Program at the Department of Health and Human Services, the adjustment for purposes of section 211(c) shall be the amount of budget authority in that measure for that initiative but not to exceed— 
(A)with respect to fiscal year 2008, $183,000,000 in new budget authority;  
(B)with respect to fiscal year 2009, $198,000,000 in new budget authority; and  
(C)with respect to fiscal year 2010, $211,000,000 in new budget authority.  
(7)Unemployment insurance improper payment reviewsIf an appropriation bill or joint resolution is enacted for fiscal year 2008, 2009, or 2010 that includes $10,000,000, plus an additional amount for unemployment improper payment reviews for the Department of Labor, the adjustment for purposes of section 211(c) shall be the amount of budget authority in that measure for that initiative but not to exceed— 
(A)with respect to fiscal year 2008, $40,000,000 in new budget authority;  
(B)with respect to fiscal year 2009, $40,000,000 in new budget authority; and  
(C)with respect to fiscal year 2010, $40,000,000 in new budget authority.  
(c)Enforcement 
(1)SequestrationOn the date specified in section 202(a), there shall be a sequestration to eliminate a budget-year breach.  
(2)Eliminating a breachEach account shall be reduced by a dollar amount calculated by multiplying the enacted level of budget authority for that year in that account at that time by the uniform percentage necessary to eliminate a breach of the discretionary spending limit.  
(3)Optional exemption of military personnel 
(A)In generalThe President may, with respect to any military personnel account, exempt that account from sequestration or provide for a lower uniform percentage reduction than would otherwise apply.  
(B)LimitationThe President may not use the authority provided in subparagraph (a) unless the President notifies Congress of the manner in which such authority will be exercised on or before the date in section 202(a).  
(4)Part-year appropriationsIf, on the date the report is issued under paragraph (1), there is in effect an Act making continuing appropriations for part of a fiscal year for any budget account, then the dollar sequestration calculated for that account under paragraph (2) shall be subtracted from— 
(A)the annualized amount otherwise available by law in that account under that or a subsequent part-year appropriation; and  
(B)when a full-year appropriation for that account is enacted, from the amount otherwise provided by the full-year appropriation.  
(5)Look-backIf, after June 30, an appropriation for the fiscal year in progress is enacted that causes a breach for that year (after taking into account any previous sequestration), the discretionary spending limit for the next fiscal year shall be reduced by the amount of that breach.  
(6)Within-session sequestration reports and orderIf an appropriation for a fiscal year in progress is enacted (after Congress adjourns to end the session for that budget year and before July 1 of that fiscal year) that causes a breach, 10 days later CBO shall issue a report containing the information required in section 211(c). Fifteen days after enactment, OMB shall issue a report containing the information required in section 211(c). On the same day as the OMB report, the President shall issue an order fully implementing without change all sequestrations required by the OMB calculations set forth in that report. This order shall be effective on issuance.  
(d)Estimates 
(1)CBO estimatesAs soon as practicable after Congress completes action on any legislation providing discretionary appropriations, CBO shall provide an estimate to OMB of that legislation.  
(2)OMB estimatesNot later than 7 calendar days (excluding Saturdays, Sundays, and legal holidays) after the date of enactment of any discretionary appropriations, OMB shall transmit a report to the Senate and to the House of Representatives containing— 
(A)the CBO estimate of that legislation;  
(B)an OMB estimate of that legislation using current economic and technical assumptions; and  
(C)an explanation of any difference between the 2 estimates.  
(3)DifferencesIf during the preparation of the report under paragraph (2), OMB determines that there is a difference between the OMB and CBO estimates, OMB shall consult with the Committees on the Budget of the House of Representatives and the Senate regarding that difference and that consultation, to the extent practicable, shall include written communication to such committees that affords such committees the opportunity to comment before the issuance of that report.  
(4)Assumptions and guidelinesOMB and CBO shall prepare estimates under this paragraph in conformance with scorekeeping guidelines determined after consultation among the House and Senate Committees on the Budget, CBO, and OMB.  
CMaximum Deficit Amount Limitation 
221.Maximum deficit amountIn this subtitle, the term maximum deficit amount— 
(1)with respect to 2008, equals 1.75 percent of the Gross Domestic Product for 2008, as estimated by OMB for 2008;  
(2)with respect to 2009, equals 1.25 percent of the Gross Domestic Product for 2009, as estimated by OMB for 2009;  
(3)with respect to 2010, equals 0.75 percent of the Gross Domestic Product for 2010, as estimated by OMB for 2010;  
(4)with respect to 2011, equals 0.5 percent of Gross Domestic Product as estimated by OMB for 2011; and  
(5)with respect to 2012 and thereafter, 0.00 percent as estimated by OMB for 2012, and thereafter.  
222.Reporting of excess deficits 
(a)Maximum Deficit Amount Preview Report by OMB and CBO 
(1)Estimates and determinationsOn the dates specified in section 202(a), OMB and CBO shall with respect to each fiscal year estimate— 
(A)the deficit;  
(B)the maximum deficit amount; and  
(C)any excess deficit amount for the budget year.  
(2)ReportOMB shall report to the President and Congress and CBO shall report to Congress estimating the budget base levels of total revenues and total budget outlays for the budget year, identifying the deficit, the maximum deficit amount, and the amount of any deficit excess for such fiscal year, the base from which direct spending reductions are taken and the amounts based upon uniform percentages, by which such direct spending accounts must be reduced for the budget year, in accordance with the succeeding provisions of this part, in order to eliminate such excess based on laws enacted through those dates.  
(3)Determination of reductionsThe amounts based upon uniform percentages, by which accounts must be reduced for the budget year shall be determined by, subject to the exemptions set forth in section 227, the reductions necessary to eliminate the excess deficit amount for the fiscal year.  
(4)Basis for directors’ estimates, determinations, and specifications 
(A)Budget baseIn computing the amounts and percentages by which accounts must be reduced during a fiscal year as set forth in the report required under paragraph (2) for such fiscal year, OMB and CBO shall use current economic and technical assumptions consistent with the methodology set forth in section 257 of the Balanced Budget and Enforcement Deficit Control Act of 1985.  
(B)Explanation of differencesThe OMB shall explain the differences between OMB and CBO estimates for each item in the report.  
(b)Revised Estimates and Maximum Deficit Amount Reconciliation Reports 
(1)Reconciliation report by omb and cboOn the dates specified in section 202(a), the Director of OMB shall submit to the President and Congress, and the Director of CBO shall submit to Congress, a revised report— 
(A)indicating whether and to what extent, as a result of laws enacted and regulations promulgated after the submission of their maximum deficit amount preview report under subsection (a), the excess deficit identified in the report submitted under such subsection has been eliminated, reduced, or increased; and  
(B)adjusting the determinations for the effects of any discretionary sequestration that may be required under subtitle B. The reconciliation report submitted under this paragraph shall contain estimates, determinations, and specifications for all of the items contained in the preview report and the OMB report shall be based on the same economic and technical assumptions and employ the same methodologies as applied in the supplemental budget estimates submitted under section 1106 of title 31, United States Code, and the CBO report shall be based on the most recent report required by section 202(e)(2) of the Congressional Budget Act of 1974. Estimates shall be consistent with methodology in section 257 of the Balanced Budget and Enforcement Act Deficit Control Act of 1985. The reports shall provide for the determination of reductions in the manner specified in subsection (a)(3). 
(2)Explanation of differencesThe OMB shall explain the differences between OMB and CBO estimates for each item in the reconciliation report.  
(c)Dates for Submission of Reports and Issuance of OrdersIf the date specified for the submission of a report by the Director of OMB or the issuance of a Presidential order under this section falls on a Sunday or legal holiday, such report shall be submitted or such order issued on the following day.  
(d)Printing of ReportsEach report submitted under this section shall be printed in the Federal Register on the date it is issued; and the reports of the Director of OMB submitted to the Congress under subsection (b) shall be printed as documents of the House of Representatives and the Senate.  
(e)Estimates 
(1)CBO estimatesAs soon as practicable after Congress completes action on any legislation under this section, CBO shall provide an estimate to OMB of that legislation.  
(2)OMB estimatesNot later than 7 calendar days (excluding Saturdays, Sundays, and legal holidays) after the date of enactment of any direct spending, OMB shall transmit a report to the House of Representatives and to the Senate containing— 
(A)the CBO estimate of that legislation;  
(B)an OMB estimate of that legislation using current economic and technical assumptions; and  
(C)an explanation of any difference between the 2 estimates.  
(3)DifferencesIf during the preparation of the report under paragraph (2), OMB determines that there is a difference between the OMB and CBO estimates, OMB shall consult with the Committees on the Budget of the Senate and the House of Representatives regarding that difference and that consultation, to the extent practicable, shall include written communication to such committees that affords such committees the opportunity to comment before the issuance of that report.  
(4)Assumptions and guidelinesOMB and CBO shall prepare estimates under this paragraph in conformance with scorekeeping guidelines determined after consultation among the Senate and House Committees on the Budget, CBO, and OMB.  
223.Congressional response to OMB and CBO Reconciliation Report 
(a)Reporting of Resolutions, and Reconciliation Bills and Resolutions, in the Senate 
(1)Committee alternatives to presidential orderFor the purpose of assisting the Committees on the Budget of the Senate and House in preparing Reconciliation Directive Reports under paragraph (3) and not later than 20 days after the submission of the OMB Reconciliation Report, each standing committee of the Senate and House may submit to the Committees on the Budget of the Senate and House information of the type described in section 301(d) of the Congressional Budget Act of 1974 with respect to alternatives to the order envisioned by such report insofar as such order affects laws within the jurisdiction of the committee.  
(2)Application of the congressional budget act of 1974Sections 305 and 310 of the Congressional Budget Act of 1974 shall apply to any bill considered under this section, except as otherwise provided in this section.  
(3)Reconciliation directivesOn the date specified in section 202(a), the Chairmen and Ranking Minority Members of the Committees on the Budget of the Senate and House shall submit a Reconciliation Directive Report to the President of the Senate or the Speaker of the House for appropriate referral to the committees of its House, the OMB Reconciliation Report containing the maximum deficit amount and the excess deficit and reconciliation directives. Such directives shall— 
(A)specify the total amount by which— 
(i)direct spending budget authority and outlays for such fiscal year; and  
(ii)governmental receipts, other than income taxes, estate and gift taxes, excise taxes, payroll taxes, or tariffs, for such fiscal year; are to be changed; and 
(B)include directives to committees to recommend changes in laws within their jurisdiction— 
(i)to accomplish the total amount of deficit reduction necessary to eliminate the excess deficit so that the deficit does not exceed the maximum deficit amount set forth in the OMB Reconciliation Report; and  
(ii)with amounts required for each committee proportionally based on the outlays allocated to that committee for programs under section 302(a) of the Congressional Budget Act of 1974 in the most recent adopted concurrent resolution on the budget.  
(4)Response of committeesCommittees directed pursuant to paragraph (3), shall submit their recommendations to comply with the directives to the Budget Committee no later than 20 days after the directives referred to in paragraph (3) are issued.  
(5)Budget committee actionUpon receipt of the recommendations received in response to directives referred to in paragraph (3), the Budget Committees shall report to the Senate and House, a reconciliation bill carrying out all such recommendations.  
(b)Legislative ProcedureIf a Reconciliation Directive Report containing reconciliation directives to committees to determine and recommend changes in laws, bills, or resolutions is issued in accordance with subsection (a)(3)— 
(1)each such committee so directed shall make such recommendations to the Committee on the Budget of its House, which upon receiving all such recommendations, shall report to its House reconciliation legislation carrying out all such recommendations without any substantive revision; and  
(2)in the event that any committee fails to comply with its directive, then the Committees on the Budget may report amendments recommending changes within the jurisdiction of the noncompliant committee to achieve the changes contained in the directive.  
(c)Adjustment of Budget TargetsUpon enactment of a reconciliation bill conference report, the chairmen of the Committees on the Budget of the Senate and the House of Representatives shall revise spending and revenue levels under section 311(a) of the Congressional Budget Act of 1974 and adjust the committee allocations under section 302(a) of the Congressional Budget Act of 1974, or any other adjustments as may be appropriate to reflect any changes made in the reconciliation bill. Notwithstanding any other provision of law, the revised allocations and aggregates shall be considered to have been made under a concurrent resolution on the budget agreed to under the Congressional Budget Act of 1974, and shall be enforced under the procedures of that Act.  
(d)Compliance With Reconciliation DirectivesSecondary or indirect effects of the legislative recommendations submitted by any committee of the Senate or the House of Representatives that is directed, shall be attributed to the committee proposing the change in law, but shall not be considered for the purpose of determining compliance with such directives.  
(e)Limitation on Amendments to Reconciliation Bills 
(1)House of representativesIt shall not be in order in the House of Representatives to consider any amendment to a reconciliation bill if such amendment would have the effect of increasing any specific budget outlays above the level of such outlays provided in the bill (for the fiscal years covered by the reconciliation directives), or would have the effect of reducing any specific governmental receipts below the level of such governmental receipts provided in the bill (for such fiscal year), unless such amendment makes at least an equivalent reduction in other specific budget outlays, an equivalent increase in other specific governmental receipts, or an equivalent combination thereof (for such fiscal year).  
(2)SenateIt shall not be in order in the Senate to consider any amendment to a reconciliation bill if such amendment would have the effect of increasing any specific budget outlay level above the level of such outlay reductions provided (for the fiscal year covered) in the reconciliation directives or would have the effect of reducing governmental receipts increases below the level of such increases in such governmental receipts provided (for such fiscal year) in the reconciliation directives, unless such amendment makes a reduction in other specific budget outlays, an increase in other specific governmental receipts, or a combination thereof (for such fiscal year) at least equivalent to any increase in outlays or decrease in governmental receipts provided by such amendment, except that a motion to strike a provision shall always be in order.  
(3)Budget authority, outlays, and receiptsFor purposes of this section, the levels of budget authority, outlays, and governmental receipts for a fiscal year shall be determined on the basis of estimates made by the Committee on the Budget of the Senate or of the House of Representatives, as the case may be.  
(4)House rulesThe Committee on Rules of the House of Representatives may make in order amendments to achieve changes specified by reconciliation directives if a committee or committees of the House fail to submit recommended changes to its Committee on the Budget pursuant to its instruction.  
(f)Procedure in the SenateConsideration in the Senate on any reconciliation bill reported under this subsection, and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours.  
(g)Limitation on Changes to the Social Security ActNotwithstanding any other provision of law, it shall not be in order in the Senate or the House of Representatives to consider any reconciliation bill, or any amendment thereto or conference report thereon, that contains recommendations with respect to the old-age, survivors, and disability insurance program established under title II of the Social Security Act.  
(h)Extraneous Matter in Reconciliation Legislation 
(1)In generalWhen the Senate is considering a reconciliation bill pursuant to this section (whether that bill originated in the Senate or the House), upon a point of order being made by any Senator against material extraneous to the instructions to a committee which is contained in any title or provision of the bill or offered as an amendment to the bill, and the point of order is sustained by the Chair, any part of said title or provision that contains material extraneous to the directives to said Committee as defined in paragraph (2), shall be deemed stricken from the bill and may not be offered as an amendment from the floor.  
(2)Extraneous provisionsExcept as provided in paragraph (3)— 
(A)a provision of a reconciliation bill considered pursuant to this subsection shall be considered extraneous if such provision does not produce a decrease in outlays or an increase in governmental receipts, including changes in outlays and governmental receipts brought about by changes in the terms and conditions under which outlays are made or governmental receipts are required to be collected;  
(B)a provision that is not in the jurisdiction of the Committee with jurisdiction over said title or provision shall be considered extraneous (except that amendments reported by the Committee on the Budget to achieve compliance with reconciliation directives shall be in order notwithstanding any other rule of the Senate and not be deemed extraneous);  
(C)a provision shall be considered to be extraneous if it increases, or would increase, net outlays, or if it decreases, or would decrease, governmental receipts during a fiscal year after the fiscal years covered by such reconciliation bill, and such increases or decreases are greater than outlay reductions or governmental receipts increases resulting from other provisions in such title in such year; and  
(D)a provision shall be considered extraneous if it violates section 310(g) of the Congressional Budget Act of 1974.  
(3)Senate-originated provisionsA Senate-originated provision shall not be considered extraneous under paragraph (2) if the Chairman and Ranking Minority Member of the Committee on the Budget and the Chairman and Ranking Minority Member of the Committee which reported the provision certify that— 
(A)the provision mitigates direct effects clearly attributable to a provision changing outlays or revenue and both provisions together produce a net reduction in the deficit;  
(B)the provision will result in a substantial reduction in outlays or a substantial increase in governmental receipts during fiscal years after the fiscal years covered by the reconciliation bill or reconciliation resolution;  
(C)a reduction of outlays or an increase in governmental receipts is likely to occur as a result of the provision, in the event of new regulations authorized by the provision or likely to be proposed, court rulings on pending litigation, or relationships between economic indices and stipulated statutory triggers pertaining to the provision, other than the regulations, court rulings, or relationships currently projected by the Congressional Budget Office for scorekeeping purposes; or  
(D)such provision will be likely to produce a significant reduction in outlays or increase in governmental receipts but, due to insufficient data, such reduction or increase cannot be reliably estimated.  
(4)Committee reported provisionsa provision reported by a committee shall not be considered extraneous under paragraph (2) if— 
(A)the provision is an integral part of a provision or title, which if introduced as a bill, would be referred to such committee, and the provision sets forth the procedure to carry out or implement the substantive provisions that were reported and which fall within the jurisdiction of such committee; or  
(B)the provision states an exception to, or a special application of, the general provision or title of which it is a part and such general provision or title if introduced as a bill, would be referred to such committee.  
(5)Technical and conforming amendmentsTechnical and conforming provisions shall not be considered extraneous under this subsection.  
(6)Extraneous materialsUpon the reporting of a reconciliation bill pursuant to this subsection in the Senate, and again upon the submission of a conference report on such a reconciliation bill, the Committee on the Budget of the Senate shall submit for the record a list of material considered to be extraneous under paragraph (2) (A), (C), and (D), to the instructions of a committee as provided in this section. The inclusion or exclusion of a provision shall not constitute a determination of extraneousness by the Presiding Officer of the Senate.  
(7)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a reconciliation bill pursuant to this section, upon a point of order being made by any Senator against extraneous material meeting the definition of this subsection, and such point of order being sustained, such material contained in such conference report or amendment shall be deemed stricken, and the Senate shall proceed, without intervening action or motion, to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable for two hours. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.  
(i)Determinations and Points of OrderNotwithstanding any other law or rule of the Senate, it shall be in order for a Senator to raise a single point of order that several provisions of a bill, resolution, amendment, motion, or conference report violate this section. The Presiding Officer may sustain the point of order as to some or all of the provisions against which the Senator raised the point of order. If the Presiding Officer so sustains the point of order as to some of the provisions (including provisions of an amendment, motion, or conference report) against which the Senator raised the point of order, then only those provisions (including provisions of an amendment, motion, or conference report) against which the Presiding Officer sustains the point of order shall be deemed stricken pursuant to this section. Before the Presiding Officer rules on such a point of order, any Senator may move to waive such a point of order as it applies to some or all of the provisions against which the point of order was raised. Such a motion to waive is amendable in accordance with the rules and precedents of the Senate. After the Presiding Officer rules on such a point of order, any Senator may appeal the ruling of the Presiding Officer on such a point of order as it applies to some or all of the provisions on which the Presiding Officer ruled.  
224.Revised estimates and final maximum deficit amount sequestration reports 
(a)Revised Estimates, Determinations, and Final Maximum Deficit Amount Sequestration ReportsOn the dates specified in section 202(a), OMB shall submit to the President and Congress, and CBO shall submit to Congress, a revised report— 
(1)indicating whether and to what extent, as a result of laws enacted and regulations promulgated after the submission of their preview report under section 222(a), the excess deficit identified in the report submitted under such subsection has been eliminated, reduced, or increased; and  
(2)adjusting the determinations made under section 222(a) to the extent necessary. The final report submitted under this subsection shall contain estimates, determinations, and specifications for all of the items contained in the maximum deficit amount reconciliation report and shall be based on the same economic and technical assumptions and employ the same methodologies shall be based on the supplemental budget estimates under section 1106 of title 31, United States Code, and the CBO report shall be based on the most recent report required by section 202(e)(2) of the Congressional Budget Act of 1974. Estimates shall be consistent with the methodology under section 257 of the Balanced Budget and Enforcement Act Deficit Control Act of 1985. The reports shall provide for the determination of reductions in the manner specified in section 222(a)(3). 
(b)Dates for Submission of Reports and Issuance of OrdersIf the date specified for the submission of a report by the Director of OMB under this section falls on a Sunday or legal holiday, such report shall be submitted or such order issued on the following day.  
(c)Printing of ReportsEach report submitted under this section shall be printed in the Federal Register on the date it is issued; and the reports of the Director of OMB submitted to the Congress under subsection (a)(1) shall be printed as documents of the Senate and the House of Representatives.  
225.Maximum deficit amount—presidential order 
(a)In GeneralOn the date specified in section 202(a) and following the submission of a report by the Director of OMB to the President and Congress under section 224 that identifies an amount by which the deficit for a fiscal year will exceed the maximum deficit amount for such fiscal year the President, in strict accordance with the requirements set forth in section 227, shall eliminate the full amount of the deficit excess by issuing an order that eliminates the direct spending authority and outlays resulting therefrom in accordance with such report from each budget account activity as identified in the program and financing schedules contained in the appendix to the Budget of the United States Government for that fiscal year, applying the same reduction percentage as the percentage by which the account is reduced in such report.  
(b)Order To Be Based on OMB ReportThe order must provide for reductions in the manner specified in section 224, and must be consistent with such report in all respects. The President may not modify or recalculate any of the estimates, determinations, specifications, bases, amounts or percentages set forth in the report submitted under section 224 in determining the reductions to be specified in the order with respect to budget activities, within an account.  
(c)Effect of Sequestration Under Presidential OrderAmounts sequestered under an order issued by the President under subsection (a) for a fiscal year shall be permanently cancelled in accordance with such final order.  
(d)Accompanying MessageAt the time the actions described in the preceding provisions of this subsection with respect to any fiscal year are taken, the President shall transmit to both Houses of the Congress a message containing all the information required by this section and further specifying in strict accordance with subsection (b)— 
(1)within each account, and the amounts which are to be sequestered or reduced for each such program, project, and activity or budget account activity; and  
(2)such other supporting details as the President may determine to be appropriate. Upon receipt in the Senate and the House of Representatives, the message shall be referred to all committees with jurisdiction over programs, projects, and activities affected by the order. 
(e)Effective Date of OrderThe order issued by the President under subsection (a) with respect to any fiscal year shall be effective as of the date of its issuance.  
226.Congressional response to low growth 
(a)Special Procedures in the Event of Low Economic Growth 
(1)In generalThe Director of the Congressional Budget Office shall notify the Congress at any time if— 
(A)during the period consisting of the quarter during which such notification is given, the quarter preceding such notification, and the four quarters following such notification, such Office or the Office of Management and Budget has determined that real economic growth is projected or estimated to be less than zero with respect to each of any two consecutive quarters within such period, or  
(B)the Department of Commerce preliminary reports of actual real economic growth (or any subsequent revision thereof) indicate that the rate of real economic growth for each of the most recent reported quarter and the immediately preceding quarter is less than one percent. Upon such notification the majority leader of each House shall introduce a joint resolution (in the form set forth in paragraph (2)) declaring that the conditions specified in this paragraph are met and suspending the relevant provisions of this title for the remainder of the current fiscal year or for the following fiscal year or both. 
(2)Form of joint resolution 
(A)MatterThe matter after the resolving clause in any joint resolution introduced pursuant to paragraph (1) shall be as follows: “That the Congress declares that the conditions specified in section 226(a)(1) of the Stop Over Spending Act of 2006 are met and the provisions of that Act, including sequestration of discretionary spending under subtitle B and sequestration of direct spending under subtitle C of that Act are suspended for the remainder of the current year, and for the fiscal year following the current year. This joint resolution shall not have the effect of suspending any final order which was issued for the current fiscal year under the SOS Act if such order was issued before the date of the enactment of this joint resolution.  
(B)TitleThe title of the joint resolution shall be Joint resolution suspending certain provisions of law pursuant to SOS Act. and the joint resolution shall not contain any preamble.  
(b)Committee ActionEach joint resolution introduced pursuant to subsection (a) shall be referred to the Committee on the Budget of the appropriate House; and such Committee shall report the joint resolution to its House without amendment on or before the fifth day on which such House is in session after the date on which the joint resolution is introduced. If the Committee fails to report the joint resolution within the 5-day period referred to in the preceding sentence, it shall be automatically discharged from further consideration of the joint resolution, and the joint resolution shall be placed on the appropriate calendar.  
(c)Consideration of Joint Resolution 
(1)In generalA vote on final passage of a joint resolution reported to a House of the Congress or discharged pursuant to subsection (b) shall be taken on or before the close of the fifth calendar day of session of such House after the date on which the joint resolution is reported to such House or after the Committee has been discharged from further consideration of the joint resolution. If prior to the passage by 1 House of a joint resolution of that House, that House received the same joint resolution from the other House, then— 
(A)the procedure in that House shall be the same as if no such joint resolution had been received from the other House; and  
(B)the vote on final passage shall be on the joint resolution of the other House. When the joint resolution is agreed to, the Secretary of the Senate (in the case of a House joint resolution agreed to in the House of Representatives) or the Clerk of the House of Representatives (in the case of a Senate joint resolution agreed to in the Senate) shall cause the joint resolution to be engrossed, certified, and transmitted to the other House of Congress as soon as practicable. 
(2)House 
(A)ProceedingA motion in the House of Representatives to proceed to the consideration of a joint resolution under this subsection shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.  
(B)DebateDebate in the House of Representatives on a joint resolution under this subsection shall be limited to not more than 5 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to postpone, made in the House of Representatives with respect to the consideration of a joint resolution under this subsection, and a motion to proceed to the consideration of other business, shall not be in order. A motion further to limit debate shall not be debatable. It shall not be in order to move to table or to recommit a joint resolution under this subsection or to move to reconsider the vote by which the joint resolution is agreed to or disagreed to.  
(C)AppealsAll appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a joint resolution under this subsection shall be decided without debate.  
(D)Form of resolutionExcept to the extent specifically provided in this subsection or in paragraph (4), consideration of a joint resolution under this paragraph shall be governed by the Rules of the House of Representatives.  
(3)Senate 
(A)ProceedingA motion in the Senate to proceed to the consideration of a joint resolution under this subsection shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.  
(B)DebateDebate in the Senate on a joint resolution under this subsection, and all debatable motions and appeals in connection therewith, shall be limited to not more than five hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees.  
(C)Motions and appealsDebate in the Senate on any debatable motion or appeal in connection with a joint resolution under this subsection shall be limited to not more than one hour, to be equally divided between, and controlled by, the mover and the manager of the joint resolution, except that in the event the manager of the joint resolution is in favor of any such motion or appeal, the time in opposition thereto shall be controlled by the minority leader or his designee.  
(D)Limit debate or recommitA motion in the Senate to further limit debate on a joint resolution under this subsection is not debatable. A motion to table or to recommit a joint resolution under this subsection is not in order.  
(4)No amendmentsNo amendment to a joint resolution considered under this subsection shall be in order in either the Senate or the House of Representatives.  
227.Exemptions from sequestration 
(a)In GeneralExcept as provided in subsection (b), all direct spending and outlays flowing therefrom shall be subject to the sequestration procedures under this subtitle.  
(b)Exemptions 
(1)Social security benefits and tier i railroad retirement benefitsBenefits payable under the old-age, survivors, and disability insurance program established under title II of the Social Security Act, or in benefits payable under section 3(a), 3(f)(3), 4(a), or 4(f) of the Railroad Retirement Act of 1974, shall be exempt from any reduction under any order issued under this part.  
(2)In budget 
(A)President’s budgetThe President shall include in the budget submitted pursuant to section 1105 of title 31, United States Code, specific accounts or activities where amounts are not available for sequestration in order to prevent Federal default (including outlays for interest on the public debt, outlays for claims against the United States, outlays for miscellaneous permanent appropriations and outlays for existing contracts.)  
(B)JustificationThe President shall include a justification for each exemption submitted pursuant to subparagraph (A).  
(C)ApplicationThe exemptions provided in paragraph (1) and the exemptions submitted by the President under this paragraph shall stand as the only exemptions to sequestration procedures under this subtitle, unless otherwise provided by law.  
228.Submission of President’s budget; maximum deficit amount may not be exceededSection 1105 of title 31, United States Code, is amended by adding at the end thereof the following: 
 
(i)The budget transmitted pursuant to subsection (a) for a fiscal year shall be prepared consistent with section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985, in such a manner as to ensure that the discretionary spending limits under section 212 of the Stop Over Spending Act of 2006 and the deficit for such fiscal year shall not exceed the maximum deficit amount for such fiscal year. .  
IIIBiennial budget and appropriations 
301.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows: 
 
300.Timetable 
(a)In generalExcept as provided by subsection (b), the timetable with respect to the congressional budget process for any Congress (beginning with the 110th Congress) is as follows:
 First Session 
 
 
On or before:Action to be completed:  
First Monday in FebruaryPresident submits budget recommendations.  
February 15Congressional Budget Office submits report to Budget Committees.  
Not later than 6 weeks after budget submissionCommittees submit views and estimates to Budget Committees.  
April 1Budget Committees report concurrent resolution on the biennial budget.  
May 15Congress completes action on concurrent resolution on the biennial budget.  
May 15Biennial appropriation bills may be considered in the House.  
June 10House Appropriations Committee reports last biennial appropriation bill.  
June 30House completes action on biennial appropriation bills.  
August 1Congress completes action on reconciliation legislation.  
October 1Biennium begins.     
 Second Session 
 
 
On or before:Action to be completed:  
February 15President submits budget review.  
Not later than 6 weeks after President submits budget reviewCongressional Budget Office submits report to Budget Committees.  
The last day of the sessionCongress completes action on bills and resolutions authorizing new budget authority for the succeeding biennium.      
(b)Special RuleIn the case of any first session of Congress that begins in any year immediately following a leap year and during which the term of a President (except a President who succeeds himself or herself) begins, the following dates shall supersede those set forth in subsection (a):
 First Session 
 
 
On or before:Action to be completed:  
First Monday in AprilPresident submits budget recommendations.  
April 20Committees submit views and estimates to Budget Committees.  
May 15Budget Committees report concurrent resolution on the biennial budget.  
June 1Congress completes action on concurrent resolution on the biennial budget.  
July 1Biennial appropriation bills may be considered in the House.  
July 20House completes action on biennial appropriation bills.  
August 1Congress completes action on reconciliation legislation.  
October 1Biennium begins.    .  
302.Amendments to the Congressional Budget and Impoundment Control Act of 1974 
(a)Declaration of PurposeSection 2(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each year and inserting biennially.  
(b)Definitions 
(1)Budget resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended by striking fiscal year each place it appears and inserting biennium.  
(2)BienniumSection 3 of such Act (2 U.S.C. 622) is further amended by adding at the end the following new paragraph: 
 
(11)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year. .  
(c)Biennial Concurrent Resolution on the Budget 
(1)Section headingThe section heading of section 301 of such Act is amended by striking annual and inserting biennial.  
(2)Contents of resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is amended— 
(A)in the matter preceding paragraph (1) by— 
(i)striking April 15 of each year and inserting May 15 of each odd-numbered year;  
(ii)striking the fiscal year beginning on October 1 of such year the first place it appears and inserting the biennium beginning on October 1 of such year; and  
(iii)striking the fiscal year beginning on October 1 of such year the second place it appears and inserting each fiscal year in such period;  
(B)in paragraph (6), by striking for the fiscal year and inserting for each fiscal year in the biennium; and  
(C)in paragraph (7), by striking for the fiscal year and inserting for each fiscal year in the biennium.  
(3)Additional mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b)) is amended by striking for such fiscal year and inserting for either fiscal year in such biennium.  
(4)Views of other committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is amended by inserting (or, if applicable, as provided by section 300(b)) after United States Code.  
(5)HearingsSection 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by— 
(A)striking fiscal year and inserting biennium; and  
(B)inserting after the second sentence the following: On or before April 1 of each odd-numbered year (or, if applicable, as provided by section 300(b)), the Committee on the Budget of each House shall report to its House the concurrent resolution on the budget referred to in subsection (a) for the biennium beginning on October 1 of that year..  
(6)Goals for reducing unemploymentSection 301(f) of such Act (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium.  
(7)Economic assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium.  
(8)Table of contentsThe item relating to section 301 in the table of contents set forth in section 1(b) of such Act is amended by striking Annual and inserting Biennial.  
(d)Committee AllocationsSection 302 of such Act (2 U.S.C. 633) is amended— 
(1)in subsection (a) 
(A)in paragraph (1), by— 
(i)striking for the first fiscal year of the resolution, and inserting for each fiscal year in the biennium,;  
(ii)striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and  
(iii)striking for the fiscal year of that resolution and inserting for each fiscal year in the biennium; and  
(B)in paragraph (5), by striking April 15 and inserting May 15 or June 1 (under section 300(b));  
(2)in subsection (b), by striking budget year and inserting biennium;  
(3)in subsection (c) by striking for a fiscal year each place it appears and inserting for each fiscal year in the biennium;  
(4)in subsection (f)(1), by striking for a fiscal year and inserting for a biennium;  
(5)in subsection (f)(1), by striking the first fiscal year and inserting each fiscal year of the biennium;  
(6)in subsection (f)(2)(A), by— 
(A)striking the first fiscal year and inserting each fiscal year of the biennium; and  
(B)striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and  
(7)in subsection (g)(1)(A), by striking April and inserting May.  
(e)Section 303 Point of Order 
(1)In generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended by— 
(A)striking the first fiscal year and inserting each fiscal year of the biennium; and  
(B)striking that fiscal year each place it appears and inserting that biennium.  
(2)Exceptions in the houseSection 303(b)(1) of such Act (2 U.S.C. 634(b)) is amended— 
(A)in subparagraph (A), by striking the budget year and inserting the biennium; and  
(B)in subparagraph (B), by striking the fiscal year and inserting the biennium.  
(3)Application to the senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)) is amended by— 
(A)striking fiscal year and inserting biennium; and  
(B)striking that year and inserting each fiscal year of that biennium.  
(f)Permissible Revisions of Concurrent Resolutions on the BudgetSection 304 of such Act (2 U.S.C. 635) is amended by— 
(1)striking fiscal year the first two places it appears and inserting biennium; and  
(2)striking for such fiscal year and inserting for such biennium.  
(g)Procedures for Consideration of Budget ResolutionsSection 305 of such Act (2 U.S.C. 636(3)) is amended— 
(1)in subsection (a)(3), by striking fiscal year and inserting biennium; and  
(2)in subsection (b)(3), by striking fiscal year and inserting biennium.  
(h)Completion of House Action on Appropriation BillsSection 307 of such Act (2 U.S.C. 638) is amended by— 
(1)striking each year and inserting each odd-numbered year;  
(2)striking annual and inserting biennial;  
(3)striking fiscal year and inserting biennium; and  
(4)striking that year and inserting each odd-numbered year.  
(i)Completion of Action on Regular Appropriation BillsSection 309 of such Act (2 U.S.C. 640) is amended by— 
(1)inserting of any odd-numbered calendar year after July;  
(2)striking annual and inserting biennial; and  
(3)striking fiscal year and inserting biennium.  
(j)Reconciliation ProcessSection 310(a) of such Act (2 U.S.C. 641(a)) is amended— 
(1)in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium; and  
(2)in paragraph (1) by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution.  
(k)Section 311 Point of Order 
(1)In the houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is amended by— 
(A)striking for a fiscal year and inserting for a biennium;  
(B)striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and  
(C)striking that first fiscal year and inserting each fiscal year in the biennium.  
(2)In the senateSection 311(a)(2) of such Act is amended— 
(A)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and  
(B)in subparagraph (B) by— 
(i)striking that first fiscal year the first place it appears and inserting each fiscal year in the biennium; and  
(ii)striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years.  
(3)Social security levelsSection 311(a)(3) of such Act is amended by— 
(A)striking for the first fiscal year and inserting each fiscal year in the biennium; and  
(B)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years.  
(l)Maximum Deficit Amount Point of OrderSection 312(c) of the Congressional Budget Act of 1974 (2 U.S.C. 643) is amended— 
(1)by striking for a fiscal year and inserting for a biennium;  
(2)in paragraph (1), by striking the first fiscal year and inserting either fiscal year in the biennium;  
(3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and  
(4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year.  
303.Amendments to title 31, United States Code 
(a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end thereof the following new paragraph: 
 
(3)biennium has the meaning given to such term in paragraph (11) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(11)). .  
(b)Budget Contents and Submission to the Congress 
(1)ScheduleThe matter preceding paragraph (1) in section 1105(a) of title 31, United States Code, is amended to read as follows: 
 
(a)On or before the first Monday in February of each odd-numbered year (or, if applicable, as provided by section 300(b) of the Congressional Budget Act of 1974), beginning with the One Hundred Tenth Congress, the President shall transmit to the Congress, the budget for the biennium beginning on October 1 of such calendar year. The budget of the United States Government transmitted under this subsection shall include a budget message and summary and supporting information. The President shall include in each budget the following: .  
(2)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 fiscal years.  
(3)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years.  
(4)Balance statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.  
(5)Functions and activitiesSection 1105(a)(12) of title 31, United States Code, is amended in subparagraph (A), by striking the fiscal year and inserting each fiscal year in the biennium.  
(6)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.  
(7)Allowances for uncontrolled expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted.  
(8)Tax expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.  
(9)Future yearsSection 1105(a)(17) of title 31, United States Code, is amended by— 
(A)striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium;  
(B)striking that following fiscal year and inserting each such fiscal year; and  
(C)striking fiscal year before the fiscal year and inserting biennium before the biennium.  
(10)Prior year outlaysSection 1105(a)(18) of title 31, United States Code, is amended by— 
(A)striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years,;  
(B)striking for that year and inserting with respect to those fiscal years; and  
(C)striking in that year and inserting in those fiscal years.  
(11)Prior year receiptsSection 1105(a)(19) of title 31, United States Code, is amended by— 
(A)striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years;  
(B)striking for that year and inserting with respect to those fiscal years; and  
(C)striking in that year each place it appears and inserting in those fiscal years.  
(c)Estimated Expenditures of Legislative and Judicial BranchesSection 1105(b) of title 31, United States Code, is amended by striking each year and inserting each even-numbered year.  
(d)Recommendations To Meet Estimated DeficienciesSection 1105(c) of title 31, United States Code, is amended by— 
(1)striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for;  
(2)striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be, for; and  
(3)striking for that year and inserting for each fiscal year of the biennium.  
(e)Capital Investment AnalysisSection 1105(e)(1) of title 31, United States Code, is amended by striking ensuing fiscal year and inserting biennium to which such budget relates.  
(f)Supplemental Budget Estimates and Changes 
(1)In generalSection 1106(a) of title 31, United States Code, is amended— 
(A)in the matter preceding paragraph (1), by— 
(i)inserting after Before July 16 of each year the following: and February 15 of each even-numbered year; and  
(ii)striking fiscal year and inserting biennium;  
(B)in paragraph (1), by striking that fiscal year and inserting each fiscal year in such biennium;  
(C)in paragraph (2), by striking fiscal year and inserting biennium; and  
(D)in paragraph (3), by striking fiscal year and inserting biennium.  
(2)ChangesSection 1106(b) of title 31, United States Code, is amended by— 
(A)striking the fiscal year and inserting each fiscal year in the biennium;  
(B)inserting after Before July 16 of each year the following: and February 15 of each even-numbered year; and  
(C)striking submitted before July 16 and inserting required by this subsection.  
(g)Current Programs and Activities Estimates 
(1)In generalSection 1109(a) of title 31, United States Code, is amended by— 
(A)striking On or before the first Monday after January 3 of each year (on or before February 5 in 1986) and inserting At the same time the budget required by section 1105 is submitted for a biennium; and  
(B)striking the following fiscal year and inserting each fiscal year of such period.  
(2)Joint economic committeeSection 1109(b) of title 31, United States Code, is amended by striking March 1 of each year and inserting within 6 weeks of the President’s budget submission for each odd-numbered year (or, if applicable, as provided by section 300(b) of the Congressional Budget Act of 1974).  
(h)Year-Ahead Requests for Authorizing LegislationSection 1110 of title 31, United States Code, is amended by— 
(1)striking May 16 and inserting March 31; and  
(2)striking year before the year in which the fiscal year begins and inserting calendar year preceding the calendar year in which the biennium begins.  
304.Two-year appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code, is amended to read as follows: 
 
105.Title and style of appropriations Acts 
(a)The style and title of all Acts making appropriations for the support of the Government shall be as follows: An Act making appropriations (here insert the object) for each fiscal year in the biennium of fiscal years (here insert the fiscal years of the biennium)..  
(b)All Acts making regular appropriations for the support of the Government shall be enacted for a biennium and shall specify the amount of appropriations provided for each fiscal year in such period.  
(c)For purposes of this section, the term biennium has the same meaning as in section 3(11) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(11)). .  
305.Multiyear authorizations 
(a)In GeneralTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section: 
 
316.Authorizations of appropriations 
(a)Point of orderIt shall not be in order in the Senate or the House of Representatives to consider— 
(1)any bill, joint resolution, amendment, motion, or conference report that authorizes appropriations for a period of less than 2 fiscal years, unless the program, project, or activity for which the appropriations are authorized will require no further appropriations and will be completed or terminated after the appropriations have been expended; and  
(2)in any odd-numbered year, any authorization or revenue bill or joint resolution until Congress completes action on the biennial budget resolution, all regular biennial appropriations bills, and all reconciliation bills.  
(b)ApplicabilityIn the Senate, subsection (a) shall not apply to— 
(1)any measure that is privileged for consideration pursuant to a rule or statute;  
(2)any matter considered in Executive Session; or  
(3)an appropriations measure or reconciliation bill. .  
(b)Amendment to Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 315 the following new item: 
 
 
Sec. 316. Authorizations of appropriations.  .  
306.Government plans on a biennial basis 
(a)Strategic PlansSection 306 of title 5, United States Code, is amended— 
(1)in subsection (a), by striking September 30, 1997 and inserting September 30, 2007;  
(2)in subsection (b) by— 
(A)striking five years forward and inserting 6 years forward;  
(B)striking at least every three years and inserting at least every 4 years; and  
(C)striking beginning with , except that through four years; and  
(3)in subsection (c), by inserting a comma after section the second place it appears and adding including a strategic plan submitted by September 30, 2008 meeting the requirements of subsection (a).  
(b)Budget Contents and Submission to CongressParagraph (28) of section 1105(a) of title 31, United States Code, is amended by striking beginning with fiscal year 1999, a and inserting beginning with fiscal year 2008, a biennial.  
(c)Performance PlansSection 1115 of title 31, United States Code, is amended— 
(1)in subsection (a)— 
(A)in the matter before paragraph (1) by striking an annual and inserting a biennial;  
(B)in paragraph (1) by inserting after program activity the following: for both years 1 and 2 of the biennial plan;  
(C)in paragraph (5) by striking and after the semicolon ;  
(D)in paragraph (6) by striking the period and inserting a semicolon; and inserting and after the inserted semicolon; and  
(E)by adding after paragraph (6) the following: 
 
(7)cover a 2-year period beginning with the first fiscal year of the next biennial budget cycle. ;  
(2)in subsection (d) by striking annual and inserting biennial; and  
(3)in paragraph (6) of subsection (g) by striking annual and inserting biennial.  
(d)Managerial Accountability and FlexibilitySection 9703 of title 31, United States Code, relating to managerial accountability, is amended— 
(1)in subsection (a)— 
(A)in the first sentence by striking annual; and  
(B)by striking section 1105(a)(29) and inserting section 1105(a)(28); and  
(2)in subsection (e)— 
(A)in the first sentence by striking one or before years;  
(B)in the second sentence by striking a subsequent year and inserting a subsequent 2-year period; and  
(C)in the third sentence by striking three and inserting 4.  
(e)Pilot Projects for Performance BudgetingSection 1119 of title 31, United States Code, is amended— 
(1)in paragraph (1) of subsection (d), by striking annual and inserting biennial; and  
(2)in subsection (e), by striking annual and inserting biennial.  
(f)Strategic PlansSection 2802 of title 39, United States Code, is amended— 
(1)in subsection (a), by striking September 30, 1997 and inserting September 30, 2008;  
(2)in subsection (b), by striking five years forward and inserting 6 years forward;  
(3)in subsection (b), by striking at least every three years and inserting at least every 4 years; and  
(4)in subsection (c), by inserting a comma after section the second place it appears and inserting including a strategic plan submitted by September 30, 2008 meeting the requirements of subsection (a).  
(g)Performance PlansSection 2803(a) of title 39, United States Code, is amended— 
(1)in the matter before paragraph (1), by striking an annual and inserting a biennial;  
(2)in paragraph (1), by inserting after program activity the following: for both years 1 and 2 of the biennial plan;  
(3)in paragraph (5), by striking and after the semicolon;  
(4)in paragraph (6), by striking the period and inserting ; and; and  
(5)by adding after paragraph (6) the following: 
 
(7)cover a 2-year period beginning with the first fiscal year of the next biennial budget cycle. .  
(h)Committee Views of Plans and ReportsSection 301(d) of the Congressional Budget Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of the Senate or the House of Representatives shall review the strategic plans, performance plans, and performance reports, required under section 306 of title 5, United States Code, and sections 1115 and 1116 of title 31, United States Code, of all agencies under the jurisdiction of the committee. Each committee may provide its views on such plans or reports to the Committee on the Budget of the applicable House..  
(i)Effective Date 
(1)In generalThe amendments made by this section shall take effect on the date of enactment of this Act.  
(2)Agency actionsEffective on and after the date of enactment of this Act, each agency shall take such actions as necessary to prepare and submit any plan or report in accordance with the amendments made by this Act.  
307.Biennial appropriation bills 
(a)In GeneralTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at the end the following: 
 
317.Consideration of biennial appropriations billsIt shall not be in order in the Senate or the House of Representatives in any odd-numbered year to consider any regular bill providing new budget authority or a limitation on obligations under the jurisdiction of any of the subcommittees of the Committees on Appropriations for only the first fiscal year of a biennium, unless the program, project, or activity for which the new budget authority or obligation limitation is provided will require no additional authority beyond 1 year and will be completed or terminated after the amount provided has been expended. .  
(b)Amendment to Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 316 the following new item: 
 
 
Sec. 317. Consideration of biennial appropriations bills.  .  
308.Report on changes in lawNot later than 60 days after the date of enactment of this Act, the Director of OMB shall report to the Committees on the Budget of the Senate and the House of Representatives any changes in law to the Congressional Budget Act of 1974 and the provisions of this Act required to conform with a biennial budget process.  
309.Effective dateExcept as provided in sections 306 and 308, this title and the amendments made by this Act shall take effect on January 1, 2008, and shall apply to budget resolutions and appropriations for the biennium beginning with fiscal year 2009.  
IVCommissions 
ANational Commission on Entitlement Solvency 
401.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Centers for Medicare & Medicaid Services.  
(2)Calendar dayThe term calendar day means a calendar day other than one in which either House is not in session because of an adjournment of more than 3 days to a date certain.  
(3)CommissionThe term Commission means the National Commission on Entitlement Solvency established under section 402(a).  
(4)Commission billThe term Commission bill means a bill consisting of the proposed legislative language provisions of the Commission introduced under section 403(a).  
(5)CommissionerThe term Commissioner means the Commissioner of Social Security.  
(6)Long-termThe term long-term means a period of not less than 75 years beginning on the date of enactment of this Act.  
(7)MedicaidThe term Medicaid means the program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).  
(8)MedicareThe term Medicare means the program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).  
(9)Social SecurityThe term Social Security means the program of old-age, survivors, and disability insurance benefits established under title II of the Social Security Act (42 U.S.C. 401 et seq.).  
402.Establishment of Commission 
(a)EstablishmentThere is established a commission to be known as the National Commission on Entitlement Solvency.  
(b)PurposeThe Commission shall conduct a comprehensive review of the Social Security, Medicare, and Medicaid programs for the following purposes: 
(1)ReviewReviewing analyses of the current and long-term actuarial financial condition of the Social Security, Medicare, and Medicaid programs.  
(2)Identifying problemsIdentifying problems that may threaten the long-term solvency of the Social Security, Medicare, and Medicaid programs.  
(3)Analyzing potential solutionsAnalyzing potential solutions to problems that threaten the long-term solvency of the Social Security, Medicare, and Medicaid programs.  
(4)Providing recommendationsProviding recommendations that will ensure the long-term solvency of the Social Security, Medicare, and Medicaid programs and the provision of appropriate benefits.  
(c)Duties 
(1)In generalThe Commission shall conduct a comprehensive review of the Social Security, Medicare, and Medicaid programs consistent with the purposes described in subsection (b) and shall submit the report required under paragraph (2).  
(2)Report and recommendations 
(A)In generalNot later than 120 days after the date on which the Commission holds its first meeting, the Commission shall submit a report on the long-term solvency of the Social Security, Medicare, and Medicaid programs that contains a detailed statement of the findings, conclusions, and recommendations of the Commission to the President, Congress, the Commissioner, and the Administrator.  
(B)Approval of reportThe report of the Commission submitted under subparagraph (A) shall require the approval of not less than 12 members of the Commission.  
(C)Legislative languageIf a recommendation submitted under subparagraph (A) involves legislative action, the report shall include proposed legislative language to carry out such action.  
(d)Appointment of members 
(1)In general 
(A)MembershipThe membership of the commission shall not exceed 16 members appointed pursuant to subparagraph (B) as voting members and 3 nonvoting members described in subparagraph (C).  
(B)Voting members 
(i)In generalVoting members of the commission shall be appointed as follows: 
(I)The President shall appoint 2 members, 1 of whom shall be the Secretary of the Treasury.  
(II)The majority leader of the Senate shall appoint 4 members.  
(III)The minority leader of the Senate shall appoint 3 members.  
(IV)The Speaker of the House of Representatives shall appoint 4 members.  
(V)The minority leader of the House of Representatives shall appoint 3 members.  
(ii)Congressional appointeesThe members of the Commission appointed under subclauses (II), (III), (IV), and (V) of clause (i) shall be Members of Congress.  
(C)Non-voting memberThe following shall be nonvoting members of the Commission and shall advise and assist at the request of the Commission: 
(i)The Chief Actuary of the Social Security Administration.  
(ii)The Chief Actuary of the Centers for Medicare & Medicaid Services.  
(iii)The Director of the Congressional Budget Office.  
(2)ChairpersonThe Secretary of the Treasury shall be the chairperson of the Commission.  
(3)DateMembers of the Commission shall be appointed by not later than 30 days after the date of enactment of this Act.  
(4)Period of appointmentMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.  
(5)TerminationThe Commission shall terminate on the date that is 90 days after the Commission submits the report required under subsection (c)(2).  
(e)Administration 
(1)QuorumEight members of the Commission shall constitute a quorum for purposes of voting, but a quorum is not required for members to meet and hold hearings.  
(2)MeetingsThe Commission shall meet at the call of the chairperson or a majority of its members.  
(3)HearingsSubject to paragraph (7), the Commission may, for the purpose of carrying out this Act— 
(A)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths the Commission considers advisable;  
(B)require, by subpoena or otherwise, the attendance and testimony of such witnesses the Commission considers advisable; and  
(C)require, by subpoena or otherwise, the production of such books, records, correspondence, memoranda, papers, documents, tapes, and other evidentiary materials relating to any matter under investigation by the Commission.  
(4)Subpoenas 
(A)Issuance 
(i)In generalA subpoena may be issued under this subsection only— 
(I)by the chairperson; or  
(II)by the affirmative vote of 8 members of the Commission.  
(ii)SignatureSubpoenas issued under this subsection may be issued under the signature of the chairperson of the Commission and may be served by any person designated by the chairperson or by a member designated by a majority of the Commission.  
(B)EnforcementIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.  
(5)CompensationMembers of the Commission shall serve without any additional compensation for their work on the Commission. However, members may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission.  
(6)Staff 
(A)In generalWith the approval of a majority of the Commission, the chairperson of the Commission may appoint an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties.  
(B)Actuarial experts and consultantsWith the approval of a majority of the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.  
(C)CompensationUpon the approval of the chairperson, the executive director may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the maximum rate payable for a position at GS–15 of the General Schedule under section 5332 of such title.  
(D)Personnel as Federal employees 
(i)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.  
(ii)Members of commissionClause (i) shall not be construed to apply to members of the Commission.  
(E)Federal agencies 
(i)Detail of government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement by the Commission, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.  
(ii)Technical assistanceUpon the request of the Commission, the head of a Federal agency shall provide such technical assistance to the Commission as the Commission determines to be necessary to carry out its duties.  
(7)Information 
(A)ResourcesThe Commission shall have reasonable access to materials, resources, statistical data, and other information the Commission determines to be necessary to carry out its duties from the Library of Congress, the Chief Actuary of the Social Security Administration, the Chief Actuary of the Centers for Medicare & Medicaid Services, the Congressional Budget Office, and other agencies and representatives of the executive and legislative branches of the Federal Government. The chairperson shall make requests for such access in writing when necessary.  
(B)Receipt, handling, storage, and dissemination of informationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(C)Limitation of access to tax informationInformation requested, subpoenaed, or otherwise accessed under this subtitle shall not include tax data from the United States Internal Revenue Service, the release of which would otherwise be in violation of law.  
(8)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.  
(f)FundingThe Commission shall receive, from amounts appropriated to the Commissioner and the Administrator, respectively, for fiscal year 2008 for administrative expenses, such sums as are necessary to carry out the purposes of this section.  
403.Expedited consideration of Commission recommendations 
(a)Introduction and committee consideration 
(1)IntroductionThe aggregate legislative language provisions submitted pursuant to section 402(c)(2)(C) shall be combined into a Commission bill to be introduced in the Senate by the majority leader, or the majority leader’s designee, and in the House of Representatives, by the Speaker, or the Speaker’s designee. Upon such introduction, the Commission bill shall be referred to the appropriate committees of Congress under paragraph (2). If the Commission bill is not introduced in accordance with the preceding sentence, then any member of Congress may introduce the Commission bill in their respective House of Congress beginning on the date that is the 5th calendar day that such House is in session following the date of the submission of such aggregate legislative language provisions.  
(2)Committee consideration 
(A)ReferralA Commission bill introduced in the Senate shall be referred to the Committee on Finance of the Senate. A Commission bill introduced in the House of Representatives shall be referred to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives.  
(B)ReportingNot later than 30 calendar days after the introduction of the Commission bill, each Committee of Congress to which the Commission bill was referred shall report such bill or such bill as amended by the committee. All committee amendments must comply with the requirements of section 402(b)(4).  
(C)Discharge of committeeIf a committee to which is referred a Commission bill has not reported a Commission bill or such bill as amended, at the end of 30 calendar days after its introduction or at the end of the first day after there has been reported to the House involved a Commission bill or such bill as amended, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such Commission bill, and such Commission bill shall be placed on the appropriate calendar of the House involved.  
(b)Expedited procedure 
(1)Consideration 
(A)In generalNot later than 5 days of session after the date on which a committee reports a Commission bill, or such bill as amended, or has been discharged from consideration of a Commission bill, the majority leader of the Senate, or the majority leader’s designee, or the Speaker of the House of Representatives, or the Speaker’s designee, shall move to proceed to the consideration of the Commission bill or such bill as amended. It shall also be in order for any member of the Senate or the House of Representatives, respectively, to move to proceed to the consideration of the Commission bill at any time after the conclusion of such 5-day period.  
(B)Motion to proceedA motion to proceed to the consideration of the Commission bill is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment or to a motion to postpone consideration of the Commission bill. A motion to proceed to the consideration of other business shall not be in order. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the Senate or the House of Representatives, as the case may be, shall immediately proceed to consideration of the Commission bill without intervening motion, order, or other business, and the Commission bill shall remain the unfinished business of the Senate or the House of Representatives, as the case may be, until disposed of.  
(C)In the Senate 
(i)ConsiderationIn the Senate, consideration of the Commission bill and all amendments thereto and on all debatable motions and appeals in connection therewith shall be limited to not more than 50 hours, which shall be divided equally between those favoring and those opposing amendments to the Commission bill or the Commission bill. A motion further to limit debate on the Commission bill is in order and is not debatable. All time used for consideration of the Commission bill, including time used for quorum calls (except quorum calls immediately preceding a vote) and voting, shall be counted against the 50 hours of consideration.  
(ii)AmendmentsNo amendment that is not germane to the provisions of committee amendments to the Commission bill or the Commission bill shall be in order in the Senate. All amendments must comply with the requirements of section 402(b)(4). In the Senate, an amendment, any amendment to an amendment, or any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the amendment, motion, or appeal.  
(iii)Motion to recommit 
(I)VoteUpon expiration of the time for consideration of the Commission bill, the measure shall be recommitted to the Committee on Finance of the Senate for further consideration unless by a 3/5 vote of the Members, duly chosen and sworn, the Senate agrees to proceed to final passage.  
(II)RecommitalIf the bill is recommitted under subclause (I), any new amendments to the Commission bill shall be considered under the provisions of section 402(b)(4).  
(iv)Vote on final passageIn the Senate, immediately following the conclusion of consideration of the Commission bill, the disposition of any pending amendments under clause (ii), a motion to recommit under clause (iii), and a request to establish the presence of a quorum, the vote on final passage of the Commission bill shall occur.  
(v)Other motions not in orderA motion to postpone or a motion to proceed to the consideration of other business is not in order in the Senate. A motion to reconsider the vote by which the Commission bill is agreed to or not agreed to is not in order in the Senate.  
(2)Conference 
(A)Proceeding to conferenceIf, after a Commission bill is agreed to in the Senate or House of Representatives, the Commission bill has been amended, the Commission bill shall be deemed to be at a stage of disagreement and motions to proceed to conference are deemed to be agreed to. There shall be no motions to instruct. The Senate and the House of Representatives shall appoint conferees after the vote of the second House that results in such disagreement without any intervening action or debate. In the event that conferees are not appointed in accordance with the preceding sentence, the following shall be deemed to be the duly appointed conferees: 
(i)The majority leader of the Senate or the majority leader’s designee.  
(ii)The Speaker of the House of Representatives or the Speaker’s designee  
(iii)The Chairman and Ranking Member of the Senate Committee on the Budget.  
(iv)The Chairman and Ranking Member of the Senate Committee on Finance.  
(v)The Chairman and Ranking Member of the Committee on the Budget of the House of Representatives.  
(vi)The Chairman and Ranking Member of the Committee on Ways and Means of the House of Representatives.  
(vii)The Chairman and Ranking Member of the Committee on Energy and Commerce of the House of Representatives.  
(B)Motion to proceed in the senateThe motion to proceed to consideration in the Senate of the conference report on the Commission bill may be made even though a previous motion to the same effect has been disagreed to.  
(C)ProcedureDebate on the conference report on the Commission bill considered under this section shall be limited to 20 hours equally divided between the manager of the conference report and the minority leader, or his designee.  
(D)Final passageA vote on final passage of the conference report on the Commission bill shall be taken in the Senate and the House of Representatives on or before the close of the 10th day of session of that House after the date the conference report is submitted in that House. If the conference report is passed, the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, shall cause the conference report to be transmitted to the other House before the close of the next day of session of that House.  
(E)Action of senate 
(i)In generalIf the Senate has received from the House the conference report on the Commission bill prior to the vote required under subparagraph (E), then the Senate shall consider, and the vote under subparagraph (E) shall occur on, the House conference report or the version of the Commission bill passed by the House.  
(ii)Motion to recommit 
(I)VoteUpon expiration of the time for consideration, the conference report on the Commission bill shall be recommitted to the Committee of Conference for further consideration unless by a 3/5 vote of the Senate, duly chosen and sworn, the Senate agrees to proceed to final passage.  
(II)RecommitalIf the conference report is recommitted under subclause (I), the conference report accompanying the bill shall be recommitted to the Conference Committee or it shall be in order to immediately proceed without intervening action to consideration of the motions for a new conference.  
(F)Conference report defeatedShould the conference report be defeated, the provisions of this subsection shall apply to any request for a new conference and the appointment of conferees.  
(3)No suspensionNo motion to suspend the application of this subsection shall be in order in the Senate or in the House of Representatives, nor shall it be in order in the House of Representatives to suspend the application of this subsection by unanimous consent.  
(c)Rules of the senate and the house of representativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a Commission bill, and it supersedes other rules only to the extent that it is inconsistent with such rules; and  
(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.  
BCommission on Congressional Budgetary Accountability and Review of Federal Agencies 
411.DefinitionsIn this subtitle: 
(1)AgencyThe term agency means— 
(A)an Executive agency, as defined under section 105 of title 5, United States Code; and  
(B)the Executive Office of the President.  
(2)Calendar dayThe term calendar day means a calendar day other than 1 on which either House is not in session because of an adjournment of more than 3 days to a date certain.  
(3)Commission billThe term Commission bill means only a bill which is introduced as provided under section 416, and contains the proposed legislation included in the report submitted to Congress under section 413(b)(3), without modification.  
(4)ProgramThe term program means any activity or function of an agency.  
412.Establishment of Commission 
(a)EstablishmentThere is established the Commission on Congressional Budgetary Accountability and Review of Federal Agencies (referred to in this subtitle as the Commission).  
(b)Membership 
(1)In generalThe Commission shall consist of 15 members, of which, not later than 30 days after the date of enactment of this Act— 
(A)3 shall be appointed by the President;  
(B)3 shall be appointed by the majority leader of the Senate;  
(C)3 shall be appointed by the minority leader of the Senate;  
(D)3 shall be appointed by the Speaker of the House of Representatives; and  
(E)3 shall be appointed by the minority leader of the House of Representatives.  
(2)CochairpersonsThe President shall designate 2 Cochairpersons from among the members of the Commission. The Cochairpersons may not be affiliated with the same political party.  
(c)DateMembers of the Commission shall be appointed by not later than 30 days after the date of enactment of this Act.  
(d)Period of Appointment; VacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.  
(e)Meetings 
(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.  
(2)Subsequent meetingsThe Commission shall meet at the call of the Cochairpersons or a majority of its members.  
(f)QuorumEight members of the Commission shall constitute a quorum for purposes of voting, but a quorum is not required for members to meet and hold hearings.  
413.Duties of the Commission 
(a)Systematic Assessment of Programs by the President 
(1)In generalNot later than 1 year after the date of enactment of this Act and each of the next 3 years thereafter, the President shall— 
(A)establish a systematic method for assessing the effectiveness and accountability of agency programs in accordance with paragraph (2) and divide the programs into 4 approximately equal budgetary parts based on the size of the budget and number of personnel of the agency program; and  
(B)submit, to the Commission each year, an assessment of the programs within each part (1 each year) that use the method established under subparagraph (A).  
(2)Method objectivesThe method established under paragraph (1) shall— 
(A)recognize different types of Federal programs;  
(B)assess programs based on the achievement of performance goals (as defined under section 1115(g)(4) of title 31, United States Code);  
(C)assess programs based in part on the adequacy of the program’s performance measures, financial management, and other factors determined by the President;  
(D)assess programs based in part on whether the program has fulfilled the legislative intent surrounding the creation of the program, taking into account any change in legislative intent during the program’s existence; and  
(E)assess programs based in part on collaborative analysis, with the program or agency, of program policy and goals which may not fit into easily measurable performance goals.  
(3)Common performance measuresNot later than 1 year after the date of enactment of this Act, the President shall identify common performance measures for programs covered in paragraph (1) that have similar functions and, to the extent feasible, provide the Commission with data on such performance measures.  
(b)Evaluation and Plan by Commission 
(1)DevelopmentThe method established under subsection (a) shall be subject to review and change by the Commission. If the Commission makes any changes in the method, the Commission shall notify Congress not later than 1 year after reviewing the first assessment from the President under this section.  
(2)Consideration of assessmentsThe Commission shall consider assessments submitted under subsection (a) when evaluating programs under this subsection.  
(3)Assessment and legislation 
(A)In generalThe Commission shall— 
(i)evaluate all agencies and programs within those agencies in each unit identified in the systemic assessment under subsection (a) (1 each year over the next 4 years), using the criteria under subsection (a) subject to modification under paragraph (1); and  
(ii)submit to Congress each of the next 4 years beginning January 1, 2008, with respect to each evaluation under clause (i)— 
(I)a plan with recommendations of the agencies and programs that should be realigned or eliminated within each part; and  
(II)proposed legislation to implement the plan described under subclause (I).  
(B)Relocation of federal employeesThe proposed legislation under subparagraph (A) shall provide that if the position of an employee of an agency is eliminated as a result of the implementation of the plan under subparagraph (A)(i), the affected agency shall make reasonable efforts to relocate such employee to another position within the agency or within another Federal agency.  
(4)Criteria 
(A)DuplicativeIf 2 or more agencies or programs are performing the same essential function and the function can be consolidated or streamlined into a single agency or program, the Commission shall recommend that the agencies or programs be realigned.  
(B)Wasteful or inefficientThe Commission may recommend the realignment or elimination of any agency or program that has wasted Federal funds by— 
(i)egregious spending;  
(ii)mismanagement of resources and personnel; or  
(iii)use of such funds for personal benefit or the benefit of a special interest group.  
(C)Outdated, irrelevant, or failedThe Commission shall recommend the elimination of any agency or program that— 
(i)has completed its intended purpose;  
(ii)has become irrelevant; or  
(iii)has failed to meet its objectives.  
414.Powers of the Commission 
(a)HearingsSubject to subsection (d), the Cochairpersons of the Commission may, for the purpose of carrying out this subtitle— 
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the chairperson of the Commission considers advisable;  
(2)require, by subpoena or otherwise, the attendance and testimony of such witnesses as the chairperson of the Commission considers advisable; and  
(3)require, by subpoena or otherwise, the production of such books, records, correspondence, memoranda, papers, documents, tapes, and other evidentiary materials relating to any matter under investigation by the Commission.  
(b)Subpoenas 
(1)Issuance 
(A)In generalA subpoena may be issued under this subsection only by— 
(i)the agreement of the Cochairpersons; or  
(ii)the affirmative vote of 8 members of the Commission.  
(B)SignatureSubpoenas issued under this subsection (a) may be issued under the signature of both Cochairpersons of the Commission and may be served by any person designated by the Cochairpersons or by a member designated by a majority of the Commission.  
(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.  
(c)Technical AssistanceUpon the request of the Commission, the head of a Federal agency shall provide such technical assistance to the Commission as the Commission determines to be necessary to carry out its duties.  
(d)Information 
(1)In generalThe Commission shall have reasonable access to budgetary, performance or programmatic materials, resources, statistical data, and other information the Commission determines to be necessary to carry out its duties from the Congressional Budget Office, and other agencies and representatives of the executive and legislative branches of the Federal Government. The Cochairpersons shall make requests for such access in writing when necessary.  
(2)Receipt, handling, storage, and dissemination of informationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(3)Limitation of access to personal tax informationInformation requested, subpoenaed, or otherwise accessed under this subtitle shall not include tax data from the United States Internal Revenue Service, the release of which would otherwise be in violation of law.  
(e)Receipt, Handling, Storage, and Dissemination of InformationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(f)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.  
415.Commission personnel matters 
(a)Compensation of Members 
(1)Non-federal membersExcept as provided under subsection (b), each member of the Commission who is not an officer or employee of the Federal Government shall not be compensated.  
(2)Federal officers or employeesAll members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.  
(b)Travel ExpensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.  
(c)Staff 
(1)In generalWith the approval of the majority of the Commission, the Cochairpersons of the Commission may, appoint an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties.  
(2)CompensationUpon the approval of the Cochairpersons, the executive director may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the maximum rate payable for a position at GS–15 of the General Schedule under section 5332 of such title.  
(3)Personnel as federal employees 
(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.  
(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission.  
(d)Detail of Government EmployeesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detail shall be without interruption or loss of civil service status or privilege.  
(e)Procurement of Temporary and Intermittent ServicesWith the approval of the majority of the Commission, the chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.  
416.Expedited Consideration of reform proposals 
(a)Introduction and Committee Consideration 
(1)IntroductionThe Commission bill language provisions submitted pursuant to section 413(b)(3) shall be introduced in the Senate by the majority leader, or the majority leader’s designee, and in the House of Representatives, by the Speaker, or the Speaker’s designee. Upon such introduction, the Commission bill shall be referred to the appropriate committees of Congress under paragraph (2). If the Commission bill is not introduced in accordance with the preceding sentence, then any member of Congress may introduce the Commission bill in their respective House of Congress beginning on the date that is the 5th calendar day that such House is in session following the date of the submission of such aggregate legislative language provisions.  
(2)Committee consideration 
(A)ReferralA Commission bill introduced under paragraph (1) shall be referred to any appropriate committee of jurisdiction in the Senate, any appropriate committee of jurisdiction in the House of Representatives, the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives. A committee to which a Commission bill is referred under this paragraph may review and comment on such bill, may report such bill to the respective House, and may not amend such bill.  
(B)ReportingNot later than 30 calendar days after the introduction of the Commission bill, each Committee of Congress to which the Commission bill was referred shall report the bill.  
(C)Discharge of committeeIf a committee to which is referred a Commission bill has not reported such Commission bill at the end of 30 calendar days after its introduction or at the end of the first day after there has been reported to the House involved a Commission bill, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such Commission bill, and such Commission bill shall be placed on the appropriate calendar of the House involved.  
(b)Expedited Procedure 
(1)Consideration 
(A)In generalNot later than 5 calendar days after the date on which a committee has reported a Commission bill or been discharged from consideration of a Commission bill, the majority leader of the Senate, or the majority leader’s designee, or the Speaker of the House of Representatives, or the Speaker’s designee, shall move to proceed to the consideration of the Commission bill. It shall also be in order for any member of the Senate or the House of Representatives, respectively, to move to proceed to the consideration of the Commission bill at any time after the conclusion of such 5-day period.  
(B)Motion to proceedA motion to proceed to the consideration of a Commission bill is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment or to a motion to postpone consideration of the Commission bill. A motion to proceed to the consideration of other business shall not be in order. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the Senate or the House of Representatives, as the case may be, shall immediately proceed to consideration of the Commission bill without intervening motion, order, or other business, and the Commission bill shall remain the unfinished business of the Senate or the House of Representatives, as the case may be, until disposed of.  
(C)Limited debateDebate on the Commission bill and on all debatable motions and appeals in connection therewith shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the Commission bill. A motion further to limit debate on the Commission bill is in order and is not debatable. All time used for consideration of the Commission bill, including time used for quorum calls (except quorum calls immediately preceding a vote) and voting, shall come from the 10 hours of debate.  
(D)AmendmentsNo amendment to the Commission bill shall be in order in the Senate and the House of Representatives.  
(E)Vote on final passageImmediately following the conclusion of the debate on the Commission bill, the vote on final passage of the Commission bill shall occur.  
(F)Other motions not in orderA motion to postpone consideration of the Commission bill, a motion to proceed to the consideration of other business, or a motion to recommit the Commission bill is not in order. A motion to reconsider the vote by which the Commission bill is agreed to or not agreed to is not in order.  
(2)Consideration by other houseIf, before the passage by one House of the Commission bill that was introduced in such House, such House receives from the other House a Commission bill as passed by such other House— 
(A)the Commission bill of the other House shall not be referred to a committee and may only be considered for final passage in the House that receives it under subparagraph (C);  
(B)the procedure in the House in receipt of the Commission bill of the other House, with respect to the Commission bill that was introduced in the House in receipt of the Commission bill of the other House, shall be the same as if no Commission bill had been received from the other House; and  
(C)notwithstanding subparagraph (B), the vote on final passage shall be on the Commission bill of the other House. Upon disposition of a Commission bill that is received by one House from the other House, it shall no longer be in order to consider the Commission bill that was introduced in the receiving House. 
(c)Rules of the Senate and the House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a Commission bill, and it supersedes other rules only to the extent that it is inconsistent with such rules; and  
(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.  
417.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the final evaluation and plan report under section 413.  
418.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for carrying out this Act for each of the fiscal years 2008 through 2012.  
VBudget process reforms 
501.DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by— 
(1)redesignating paragraphs (3) through (10) as paragraphs (7) through (14), respectively;  
(2)adding after paragraph (2) the following: 
 
(3)Direct spending and mandatory spendingThe terms direct spending and mandatory spending mean— 
(A)budget authority provided by law other than appropriation Acts;  
(B)budget authority provided in appropriation Acts to satisfy entitlement obligations created by pre-existing authorization laws, also known as appropriated entitlements; and  
(C)entitlement authority.  
(4)Discretionary appropriations and discretionary budget authorityThe terms discretionary appropriations and discretionary budget authority mean budgetary resources provided in appropriation Acts, except those budgetary resources provided in appropriation Acts to fund mandatory program requirements as authorized under current law at the time of consideration of the appropriation measure.  
(5)Governmental receiptsThe term governmental receipts means revenue or collections from the public based on the government’s exercise of its sovereign powers, including but not limited to individual and corporate income taxes, social insurance taxes, customs, fines, compulsory license fees, deposits of earnings by the Federal Reserve System, duties, tariffs, other fees, miscellaneous receipts, gifts, and contributions.  
(6)Secondary or indirect effectsThe term secondary or indirect effects means changes in direct spending or government receipts other than the direct, observable effects of changes in legislation on related accounts, including— 
(A)the impact of changes in spending legislation on Federal tax receipts or the impact of changes in Federal tax laws on total Federal spending; or  
(B)the impacts on spending or government receipts if there is no statutory connection or established interaction between a legislative proposal and its impact on the operation of current law. ; and  
(3)adding at the end the following: 
 
(15)Budget yearThe term budget year means, with respect to a session of Congress, the fiscal year of the Government that starts on October 1 of the calendar year in which that session begins.  
(16)Current yearThe term current year means, with respect to a budget year, the fiscal year that immediately precedes that budget year. .  
502.Annual Concurrent Resolution on the BudgetSection 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2), by striking Federal revenues both places it appears and inserting governmental receipts;  
(B)in paragraph (4), by striking major functional category and inserting standing, select, or special committee of the House of Representatives and the Senate, as appropriate,;  
(C)in paragraphs (6) and (7), by striking For and inserting for; and  
(D)in the matter following paragraph (7), by striking old age and inserting old-age;  
(2)in subsection (b)— 
(A)in paragraph (3), by striking entitlement authority and inserting direct spending; and  
(B)in paragraph (7), by inserting is described in detail to allow the Chairman of the Committee on the Budget to determine whether it qualifies for such revision and the legislation after that legislation;  
(3)in subsection (d)— 
(A)in the caption, by striking and estimates of and inserting , estimates, and recommendations for deficit reduction from all;  
(B)in the first sentence, by striking its views and inserting its specific recommendations for changes in law within the jurisdiction of the committee making the submission that result in deficit reduction and its views; and  
(C)in the third sentence, by striking or functions; and  
(4)in subsection (e)— 
(A)in paragraph (2) by— 
(i)redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;  
(ii)redesignating subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively;  
(iii)inserting after subparagraph (A) the following: 
 
(B)with respect to the Committee on Appropriations of the Senate and the House of Representatives, an estimate of total new budget authority and total outlays with the estimates divided between discretionary and mandatory amounts ; and  
(iv)by adding after subparagraph (E), as redesignated, the following: 
 
(F)with respect to each standing, select, or special committee of the Senate and the House of Representatives, an estimate of governmental receipts within the jurisdiction of that committee; ; and  
(B)in paragraph (3)(B), by— 
(i)striking Federal revenues and inserting governmental receipts; and  
(ii)striking such revenues and insert such governmental receipts.  
503.Committee allocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) is amended— 
(1)in subsection (a), by striking paragraph (3) and inserting the following: 
 
(3)Further division of amounts in the houseThe amounts allocated to each committee of the House of Representatives for each fiscal year, other than the Committee on Appropriations, shall be further divided between amounts provided or required by law on the date of filing of that conference report and amounts not so provided or required. The amounts allocated to the Committee on Appropriations shall be further divided between discretionary and mandatory amounts or programs, as appropriate. ; and  
(2)in subsection (g)(2), by striking committee and inserting Committee.  
504.Budget resolution adoptionSection 303(a) of the Congressional Budget Act of 1974 (2 U.S.C. 634(a)) is amended to read as follows: 
 
(a)In General 
(1)Point of orderBeginning on the first day of a new session of Congress, and until the concurrent resolution for the fiscal year beginning in October of the year the new session of Congress begins has been agreed to, it shall not be in order to consider with respect to the budget year covered by that resolution, any bill or joint resolution, amendment or motion thereto, or conference report thereon that— 
(A)provides an increase in budget authority or outlays for the current year or the budget year; and  
(B)provides an increase or decrease in governmental receipts during the current year or the budget year.  
(2)Waiver and appeal 
(A)In generalParagraph (1) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under paragraph (1).  
(B)AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of paragraph (1) shall be limited to 1 hour, to be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under paragraph (1). .  
505.Procedure in the Senate for budget resolutionsIn the Senate, section 305(b) of the Congressional Budget Act of 1974 is amended by— 
(1)redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and  
(2)adding after paragraph (2) the following: 
 
(3)Priority recognitionUpon the completion of the opening statements on the concurrent resolution on the budget for a fiscal year by the chairman and ranking minority member (or designees) the Presiding Officer shall recognize the minority leader (or designees) who may offer an amendment. .  
506.Budget projectionsSection 308(c) of the Congressional Budget Act of 1974 (2 U.S.C. 639(c)) is amended— 
(1)in paragraph (2), by striking revenues and inserting governmental receipts; and  
(2)in paragraph (4), by striking entitlement and inserting direct spending.  
507.ReconciliationSection 310 of the Congressional Budget Act of 1974 (2 U.S.C. 641) is amended— 
(1)in subsection (a), by striking paragraphs (1) and (2) and inserting the following: 
 
(1)specify the total amount by which— 
(A)new budget authority;  
(B)budget authority;  
(C)new direct spending authority; and  
(D)governmental receipts other than income taxes, estate and gift taxes, excise taxes or payroll taxes, duties, or tariffs; contained in laws, bills, and resolutions within the jurisdiction of a committee is to be changed for any of the fiscal years covered by the resolution and direct that committee to determine and recommend changes to accomplish a change of such total amount; 
(2)specify the total amount by which governmental receipts including income taxes, estate and gift taxes, excise taxes or social insurance taxes, miscellaneous receipts, duties, or tariffs are to be changed and direct that the committees having jurisdiction to determine and recommend changes in the governmental receipt laws, bills, and resolutions to accomplish a change of such total amount; ;  
(2)by striking subsection (b) and inserting the following: 
 
(b)Legislative Procedure 
(1)If a conference report on a concurrent resolution containing reconciliation instructions to 1 or more committees to determine and recommend changes in laws, bills, or resolutions is agreed to in accordance with subsection (a)— 
(A)each such committee so instructed shall promptly make such determination and recommendations and submit such recommendations to the Committee on the Budget of its House, which upon receiving all such recommendations, shall report to its House reconciliation legislation carrying out all such recommendations without any substantive revision; and  
(B)in the event that any committee fails to comply with its instruction, then the Committees on the Budget may report amendments recommending changes within the jurisdiction of the noncompliant committee to achieve the changes contained in the instruction.  
(2)For purposes of this subsection, a reconciliation resolution is a concurrent resolution directing the Clerk of the House of Representatives or the Secretary of the Senate, as the case may be, to make specified changes in bills and resolutions which have not been enrolled. ;  
(3)in subsection (c), by adding at the end the following: 
 
(3)Secondary or indirect effects of the legislative recommendations submitted by any committee of the Senate or the House of Representatives that is instructed pursuant to a concurrent resolution on the budget, shall be attributed to the committee proposing the change in law, but shall not be considered for the purpose of determining compliance with such instructions. ;  
(4)by striking paragraphs (1) through (4) of subsection (d) and inserting the following: 
 
(1)It shall not be in order in the House of Representatives to consider any amendment to a reconciliation bill or reconciliation resolution if such amendment would have the effect of increasing any specific budget outlays above the level of such outlays provided in the bill or resolution (for the fiscal years covered by the reconciliation instructions set forth in the most recently agreed to concurrent resolution on the budget), or would have the effect of reducing any specific governmental receipts below the level of such governmental receipts provided in the bill or resolution (for such fiscal years), unless such amendment makes at least an equivalent reduction in other specific budget outlays, an equivalent increase in other specific governmental receipts, or an equivalent combination thereof (for such fiscal years), except that a motion to strike a provision providing new budget authority or new entitlement authority may be in order.  
(2)It shall not be in order in the Senate to consider any amendment to a reconciliation bill or reconciliation resolution if such amendment would have the effect of decreasing any specific budget outlay reductions below the level of such outlay reductions provided (for the fiscal years covered) in the reconciliation instructions which relate to such bill or resolution set forth in a resolution providing for reconciliation, or would have the effect of reducing governmental receipts increases below the level of such increases in such governmental receipts provided (for such fiscal years) in such instructions relating to such bill or resolution, unless such amendment makes a reduction in other specific budget outlays, an increase in other specific governmental receipts, or a combination thereof (for such fiscal years) at least equivalent to any increase in outlays or decrease in governmental receipts provided by such amendment, except that a motion to strike a provision shall always be in order.  
(3)Paragraphs (1) and (2) shall not apply if a declaration of war by the Congress is in effect.  
(4)For purposes of this section, the levels of budget authority, outlays, and governmental receipts for a fiscal year shall be determined on the basis of estimates made by the Committee on the Budget of the Senate or of the House of Representatives, as the case may be. ; and  
(5)in subsection (e)— 
(A)in paragraph (1), by inserting , motions in relation to a request for conference, after under subsection (b); and  
(B)in paragraph (2), by striking Debate and inserting Consideration.  
508.Budgeting levelsSection 311(a) of the Congressional Budget Act of 1974 (2 U.S.C.642(a)) is amended— 
(1)in the matter after subparagraph (C) in paragraph (1), by striking total revenues and inserting total governmental receipts; and  
(2)in paragraph (2)(B), by striking revenues and inserting governmental receipts.  
509.Determinations and points of order 
(a)In GeneralSection 312 of the Congressional Budget Act of 1974 (2 U.S.C. 643) is amended— 
(1)in subsection (a), by striking revenues and inserting governmental receipts;  
(2)by striking subsections (b) and (c);  
(3)by redesignating subsections (d) through (f) as subsections (b) through (d), respectively; and  
(4)by adding at the end the following: 
 
(e)Congressional Budget Office Score for Conference ReportsIt shall not be in order to consider a report of a committee of conference unless an official written cost estimate or table by the Congressional Budget Office is available at the time of consideration. .  
(b)Supermajority Points of OrderSubsections (c)(1) and (d)(2) of section 904 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 note) are amended by— 
(1)inserting 312(e), after 310(d)(2),; and  
(2)inserting and section 223 of the Stop Over Spending Act of 2007 after of this Act.  
510.Extraneous matter in reconciliation legislationSection 313 of the Congressional Budget Act of 1974 (2 U.S.C. 644) is amended— 
(1)in subsection (a) by striking or section 258C through 1985;  
(2)in subsection (b), by— 
(A)striking paragraph (1) and inserting the following: 
 
(1) 
(A)Except as provided in paragraph (2), a provision of a reconciliation bill or reconciliation resolution considered pursuant to section 310 shall be considered extraneous if such provision does not produce a change in outlays or governmental receipts, including changes in outlays and governmental receipts brought about by changes in the terms and conditions under which outlays are made or governmental receipts are required to be collected (but a provision in which outlay decreases or governmental receipts increases exactly offset outlay increases or governmental receipts decreases shall not be considered extraneous by virtue of this subparagraph); (B) except with respect to consideration of conference reports, any provision producing an increase in outlays or decrease in governmental receipts shall be considered extraneous if the net effect of provisions reported by the committee reporting the title containing the provision is that the committee fails to achieve its reconciliation instructions, or if the increase in outlays or decreases in governmental receipts exceeds 20 percent of the total change required in a committee’s instruction; (C) a provision that is not in the jurisdiction of the Committee with jurisdiction over said title or provision shall be considered extraneous (except that amendments reported by the Committee on the Budget to achieve compliance with reconciliation instructions shall not be extraneous); (D) a provision shall be considered to be extraneous if it increases, or would increase, net outlays, or if it decreases, or would decrease governmental receipts during a fiscal year after the fiscal years covered by such reconciliation bill or reconciliation resolution, and such increases or decreases are greater than outlay reductions or governmental receipts increases resulting from other provisions in such title in such year; and (E) a provision shall be considered extraneous if it violates section 310(g). ; and  
(B)adding at the end the following: 
 
(4)Technical and conforming provisions shall not be considered extraneous under this section. ; and  
(3)in subsection (d)(1), by striking (b)(1)(E), or (b)(1)(F) and inserting (b)(1)(E).  
511.AdjustmentsTitle III of Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by— 
(1)striking section 314; and  
(2)redesignating section 315 as 314.  
512.Direct spending limitationTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at the end the following: 
 
318.Direct spending limitation 
(a)In generalThe chairman or ranking member of the Committee on the Budget of the Senate may submit to the Senate a notification of a Medicare funding warning if the chairman or ranking member projects that within 7 years General Fund of the Treasury contributions to Medicare funding, expressed as a percentage of total Medicare outlays, will exceed 45 percent.  
(b)Point of OrderIt shall not be in order to consider any bill, joint resolution, amendment or conference report that would cause any increase in direct spending, net of proposals to change direct spending, receipts, or revenues contained in the measure, if a Medicare funding warning has been submitted to the Senate pursuant to subsection (a) for 2 consecutive calendar years.  
(c)WaiverThis section may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.  
(d)AppealsAn affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.  
(e)CancellationsIf legislation is enacted to reduce the general fund contribution below 45 percent, as determined by the chairman and ranking member of the Committee on the Budget, any notification of a Medicare funding warning is withdrawn. .  
513.Point of order against legislation that raises income tax ratesTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at the end the following: 
 
319.Point of order against legislation that raises income tax rates 
(a)In generalIt shall not be in order in the Senate to consider any bill, resolution, amendment, amendment between Houses, motion, or conference report that includes a Federal income tax rate increase. In this subsection, the term Federal income tax rate increase means any amendment to subsection (a), (b), (c), (d), or (e) of section 1, or to section 11(b) or 55(b), of the Internal Revenue Code of 1986, that imposes a new percentage as a rate of tax and thereby increases the amount of tax imposed by any such section.  
(b)Supermajority Waiver and Appeal 
(1)WaiverThis section may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.  
(2)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under this section. .  
514.Circuit breaker to protect Social SecurityTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at the end the following: 
 
320.Circuit breaker to protect Social Security 
(a)Circuit BreakerIf in any year the Congressional Budget Office, in its report pursuant to section 202(e)(1), projects an on-budget deficit (excluding Social Security) for the budget year or any subsequent fiscal year covered by those projections, then the concurrent resolution on the budget for the budget year shall reduce on-budget deficits relative to the projections of Congressional Budget Office and put the budget on a path to achieve on-budget balance within 5 years, and shall include such provisions as are necessary to protect Social Security and facilitate deficit reduction, except it shall not contain any reduction in Social Security benefits.  
(b)Point of OrderIf in any year the Congressional Budget Office, in its report pursuant to section 202(e)(1), projects an on-budget deficit for the budget year or any subsequent fiscal year covered by those projections, it shall not be in order in the Senate to consider a concurrent resolution on the budget for the budget year or any conference report thereon that fails to reduce on-budget deficits relative to the projections of Congressional Budget Office and put the budget on a path to achieve on-budget balance within 5 years.  
(c)Amendments to Budget ResolutionIf in any year the Congressional Budget Office, in its report pursuant to section 202(e)(1), projects an on-budget deficit for the budget year or any subsequent fiscal year covered by those projections, it shall not be in order in the Senate to consider an amendment to a concurrent resolution on the budget that would increase on-budget deficits relative to the concurrent resolution on the budget in any fiscal year covered by that concurrent resolution on the budget or cause the budget to fail to achieve on-budget balance within 5 years.  
(d)Suspension of Requirement During War or Low Economic Growth 
(1)Low growthIf the most recent of the Department of Commerce’s advance, preliminary, or final reports of actual real economic growth indicate that the rate of real economic growth (as measured by real GDP) for each of the most recently reported quarter and the immediately preceding quarter is less than 1 percent, this section is suspended.  
(2)WarIf a declaration of war is in effect, this section is suspended.  
(e)Supermajority Waiver and Appeals 
(1)WaiverSubsections (b) and (c) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.  
(2)AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this subsection shall be limited to 1 hour, to be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection.  
(f)Budget YearIn this section, the term budget year shall have the same meaning as in section 250(c)(12) of the Balanced Budget and Emergency Deficit Control Act of 1985. .  
515.Limitation on long-term spending proposalsTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at the end the following: 
 
321.Limitation on long-term spending proposals 
(a)Congressional Budget Office Analysis of ProposalsThe Director of the Congressional Budget Office shall, to the extent practicable, prepare for each bill or joint resolution reported from committee (except measures within the jurisdiction of the Committee on Appropriations), or amendments thereto or conference reports thereon, an estimate of whether the measure would cause, relative to current law, a net increase in direct spending in excess of $5 billion in any of the four 10-year periods beginning in fiscal year 2016 through fiscal year 2055.  
(b)Point of OrderIn the Senate, it shall not be in order to consider any bill, joint resolution, amendment, motion, or conference report that would cause a net increase in direct spending in excess of $5 billion in any of the four 10-year periods beginning in 2016 through 2055.  
(c)WaiverThis section may be waived or suspended only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.  
(d)AppealsAn affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.  
(e)Determinations of Budget LevelsFor purposes of this section, the levels of net direct spending shall be determined on the basis of estimates provided by the Committee on the Budget of the Senate.  
(f)Application to ReconciliationThis section shall not apply to any legislation reported pursuant to reconciliation directions contained in a concurrent resolution on the budget.  
(g)SunsetThis section shall expire on September 30, 2010. .  
516.Avoiding paygo point of orderTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at the end the following: 
 
322.Avoiding paygo point of order 
(a)In generalIt shall not be in order in the Senate to consider any provision in appropriations legislation, including any amendment thereto, motion in relation thereto, or conference report thereon, that would have been estimated as affecting direct spending under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior to September 30, 2002) were it included in legislation other than appropriations legislation, if the total of such provisions has a net cost over the total of all fiscal years after the year for which the legislation is providing appropriations.  
(b)DeterminationFor purposes of this section, the determination of whether a provision violates subsection (a) shall be made by the Committee on the Budget of the Senate.  
(c)Supermajority waiver and appealThis section may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.  
(d)General point of orderIt shall be in order for a Senator to raise a single point of order that several provisions of a bill, resolution, amendment, motion, or conference report violate this section. The Presiding Officer may sustain the point of order as to some or all of the provisions against which the Senator raised the point of order. If the Presiding Officer so sustains the point of order as to some of the provisions (including provisions of an amendment, motion, or conference report) against which the Senator raised the point of order, then only those provisions (including provision of an amendment, motion, or conference report) against which the Presiding Officer sustains the point of order shall be deemed stricken pursuant to this section. Before the Presiding Officer rules on such a point of order, any Senator may move to waive such a point of order as it applies to some or all of the provisions against which the point of order was raised. Such a motion to waive is amendable in accordance with rules and precedents of the Senate. After the Presiding Officer rules on such a point of order, any Senator may appeal the ruling of the Presiding Officer on such a point of order as it applies to some or all of the provisions on which the Presiding Officer ruled.  
(e)Form of the point of orderWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill, upon a point of order being made by any Senator pursuant to this section, and such point of order being sustained, such material contained in such conference report or amendment shall be deemed stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order. .  
517.Pay-as-you-go point of order in the SenateTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at the end the following: 
 
323.Pay-as-you-go point of order in the Senate 
(a)Point of order 
(1)In generalIt shall not be in order in the Senate to consider any direct spending or revenue legislation that would decrease a projected on-budget surplus or increase or create an on-budget deficit beyond those surpluses or deficits that would result from the direct spending and revenue levels assumed in the most recently agreed to budget resolution, for any 1 of the 4 applicable time periods, as measured in paragraphs (5) and (6).  
(2)Applicable time periodsFor purposes of this subsection, the term applicable time period means any 1 of the 4 following periods: 
(A)The fiscal year immediately preceding the first fiscal year covered by the most recently adopted concurrent resolution on the budget.  
(B)The first fiscal year covered by the most recently adopted concurrent resolution on the budget.  
(C)The period of the first 5 fiscal years covered by the most recently adopted concurrent resolution on the budget, starting with the fiscal year described in (B).  
(D)The period of the 5 fiscal years following the first 5 fiscal years described in (C) covered in the most recently adopted concurrent resolution on the budget.  
(3)Direct-spending legislationFor purposes of this subsection and except as provided in paragraph (4), the term direct-spending means any bill, joint resolution, amendment, motion, or conference report that affects direct spending as that term is defined in section 3(3).  
(4)ExclusionFor purposes of this subsection, the terms direct-spending and revenue legislation do not include— 
(A)any concurrent resolution on the budget; or  
(B)any provision of legislation that affects the full funding of, and continuation of, the deposit insurance guarantee commitment in effect on the date of enactment of the Budget Enforcement Act of 1990.  
(5)BaselineEstimates prepared pursuant to this section shall— 
(A)use the baseline surplus or deficit used for the most recently adopted concurrent resolution on the budget; and  
(B)be calculated consistent with the requirements of subsections (b) through (d) of section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 for fiscal years beyond those covered by that concurrent resolution on the budget.  
(6)Pay-as-you-go scorecard 
(A)In generalThe Chairman of the Senate Committee on the Budget shall set the pay-as-you-go scorecard balance at the time of the adoption of the conference agreement on the Congressional Budget Resolution, and that balance shall reflect the sum of the direct spending and revenue effects (relative to the baseline described in (5)) of all revenue and direct spending legislation assumed by such resolution.  
(B)Adjustments for legislation other than appropriations billsThe Chairman of the Senate Committee on the Budget shall adjust the pay-as-you-go scorecard balance for the direct spending and revenue effects of legislation that has been approved by both Houses (and subject to presentment to the President) subsequent to the adoption of the conference agreement of the Congressional Budget Resolution, except that the pay-as-you-go scorecard shall not be adjusted by the direct spending effects of legislation cleared for the President pursuant to section 223 of the Stop Over Spending Act of 2007.  
(C)Adjustments for appropriations billsThe Chairman of the Senate Committee on the Budget shall adjust the pay-as-you-go scorecard balance for the direct spending effects of appropriations legislation that has been approved by both Houses (and subject to presentment to the President) that would have been estimated as affecting direct spending under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior to September 30, 2002) were it included in legislation other than appropriations legislation. The adjustment shall be for years after the year for which appropriations are made.  
(b)WaiverThis section may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.  
(c)AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this section shall be limited to 1 hour, to be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.  
(d)Determination of budget levelsFor purposes of this section, the levels of new budget authority, outlays, and revenues for a fiscal year shall be determined on the basis of estimates made by the Chairman of the Senate Committee on the Budget.  
(e)SunsetThis section shall expire on September 30, 2012. .  
518.Appropriations requests of the PresidentSection 1108(e) of title 31, United States Code, is amended by striking Congress or a and inserting Congress and a.  
519.Budget baseline 
(a)In generalSection 257 of the Balanced Budget and Emergency Control Act of 1985, as in effect on December 31, 2006, is reenacted effective January 1, 2007.  
(b)AmendmentSection 257(b) of the Balanced Budget and Emergency Control Act of 1985, as reenacted by subsection (a), is amended by striking paragraph (2).  
 
